Exhibit 10.4

 

[EXECUTION]

 

SEPARATION AND DISTRIBUTION AGREEMENT

 

Dated as of July 6, 2005

 

Between

 

TEXAS INDUSTRIES, INC.

 

and

 

CHAPARRAL STEEL COMPANY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page No.


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

    

1.1

 

Definitions

   1

1.2

 

Interpretation

   7

ARTICLE II BUSINESS SEPARATION

    

2.1

 

Separation of Chaparral Business

   8

2.2

 

Retained Assets

   9

2.3

 

Assumption of Liabilities

   10

2.4

 

Retained Liabilities

   11

2.5

 

Sequencing of Separation of Chaparral Business

   11

2.6

 

New Agreements

   12

2.7

 

Termination of Existing Intercompany Agreements

   12

2.8

 

Shared Contracts and Liabilities

   12

2.9

 

No TXI Representations or Warranties

   13

ARTICLE III THE DISTRIBUTION

    

3.1

 

Issuance and Delivery of Chaparral Shares

   13

3.2

 

Distribution of Chaparral Shares

   13

3.3

 

TXI Board Action

   14

3.4

 

Additional Approvals

   14

ARTICLE IV BUSINESS SEPARATION CLOSING MATTERS

    

4.1

 

Delivery of Instruments of Conveyance

   14

4.2

 

Delivery of Other Agreements

   14

4.3

 

Provision of Corporate Records

   14

ARTICLE V EMPLOYEE MATTERS

    

5.1

 

Employment

   14

5.2

 

Severance

   15

5.3

 

Employment Solicitation

   15

5.4

 

Personnel Records

   15

5.5

 

Cessation of Participation in TXI Welfare Plans

   15

5.6

 

Chaparral’s Welfare Plans

   15

5.7

 

Welfare Plan Liabilities

   15

5.8

 

Flexible Spending Accounts

   16

5.9

 

TXI Assets

   17

5.10

 

Past Credit for Amounts Paid

   17

5.11

 

Disability

   17

5.12

 

Cessation of Participation in TXI Non-ERISA Benefit Arrangements

   17

5.13

 

Assumption of Certain Employee Related Obligations

   17

5.14

 

Equity Compensation Plans

   18

5.15

 

Workers’ Compensation

   19

5.16

 

Accrued Days Off

   20

5.17

 

Leaves of Absence

   20

5.18

 

Defined Contribution and Defined Benefit Plans

   20

5.19

 

Past Service Credit

   21

5.20

 

Reimbursement and Indemnification

   22

5.21

 

Further Cooperation

   22

 

ii



--------------------------------------------------------------------------------

ARTICLE VI CERTAIN COVENANTS

    

6.1

 

Commercially Reasonable Efforts

   22

6.2

 

Non-Assignable Contracts

   22

6.3

 

Novation of Assumed Liabilities; Release of Guarantees

   23

6.4

 

Further Assurances

   23

6.5

 

Collection of Accounts Receivable

   24

6.6

 

Election of Chaparral Board of Directors

   24

6.7

 

Late Payments

   24

6.8

 

Registration and Listing

   25

6.9

 

No Noncompetition

   25

6.10

 

Litigation

   25

6.11

 

Signs; Use of Company Name

   25

6.12

 

Transition Services

   26

ARTICLE VII CONDITIONS TO THE DISTRIBUTION

    

7.1

 

Consummation of Pre-Distribution Transactions

   26

7.2

 

Effectiveness of Registration Statement; No Stop Order

   26

7.3

 

Approval of NASDAQ Listing Application

   26

7.4

 

Approval by TXI Board of Directors

   26

7.5

 

Receipt of Tax Opinion

   27

7.6

 

Consents

   27

7.7

 

No Other Events

   27

7.8

 

No Actions

   27

7.9

 

Compliance with State and Foreign Securities and “Blue Sky” Laws

   27

7.10

 

Resignations

   27

7.11

 

Dissemination of Information to TXI Stockholders

   27

7.12

 

Ancillary Agreements

   27

7.13

 

Satisfaction of Conditions

   27

ARTICLE VIII INSURANCE MATTERS

    

8.1

 

Insurance Prior to the Distribution Date

   28

8.2

 

Ownership of Existing Policies and Programs

   28

8.3

 

Maintenance of Insurance for Chaparral

   28

8.4

 

Acquisition and Maintenance of Post-Distribution Insurance by Chaparral

   28

8.5

 

Property Damage and Business Interruption Insurance Claims Administration for
Pre-Distribution Claims

   28

8.6

 

Liability and Workers Compensation Insurance Claims Administration for
Pre-Distribution Claims

   28

8.7

 

Non-Waiver of Rights to Coverage

   29

8.8

 

Scope of Affected Policies of Insurance

   29

ARTICLE IX EXPENSES

    

9.1

 

Allocation of Expenses

   29

ARTICLE X INDEMNIFICATION

    

10.1

 

Release of Pre-Distribution Claims

   30

10.2

 

Indemnification by Chaparral

   31

10.3

 

Indemnification by TXI

   31

10.4

 

Applicability of and Limitation on Indemnification

   32

10.5

 

Adjustment of Indemnifiable Losses

   32

10.6

 

Procedures for Indemnification of Third Party Claims

   32

10.7

 

Procedures for Indemnification of Direct Claims

   34

10.8

 

Contribution

   34

10.9

 

Remedies Cumulative

   34

10.10

 

Survival

   35

 

iii



--------------------------------------------------------------------------------

ARTICLE XI DISPUTE RESOLUTION

    

11.1

 

Escalation and Mediation

   35

11.2

 

Continuity of Service and Performance

   35

11.3

 

Choice of Forum

   35

11.4

 

Ability to Pursue Other Legal Remedies

   35

ARTICLE XII ACCESS TO INFORMATION AND SERVICES

    

12.1

 

Agreement for Exchange of Information

   35

12.2

 

Ownership of Information

   36

12.3

 

Compensation for Providing Information

   36

12.4

 

Retention of Records

   36

12.5

 

Limitation of Liability

   36

12.6

 

Production of Witnesses

   36

12.7

 

Confidentiality

   37

12.8

 

Privileged Matters

   37

ARTICLE XIII MISCELLANEOUS

    

13.1

 

Entire Agreement

   38

13.2

 

Choice of Law and Forum

   38

13.3

 

Amendment

   38

13.4

 

Waiver

   38

13.5

 

Partial Invalidity

   39

13.6

 

Execution in Counterparts

   39

13.7

 

Successors and Assigns

   39

13.8

 

Third Party Beneficiaries

   39

13.9

 

Notices

   39

13.10

 

Performance

   40

13.11

 

No Public Announcement

   40

13.12

 

Termination

   40

13.13

 

Limitation of Liability

   40

 

Schedule

 

2.1(a)(ii)

    

Owned Real Property

2.1(a)(iii)

    

Personal Property Leases

2.1(a)(iv)

    

TXI Transportation Company Assets

2.1(a)(v)

    

Intellectual Property

2.1(a)(vi)

    

Contracts

2.1(b)(i)

    

Chaparral Real Estate Leases

2.1(b)(ii)

    

TXI Real Estate Leases

2.4(d)

    

Retained Liabilities

2.5(a)

    

Restructuring Transactions

2.7

    

Non-Terminated Intercompany Agreements

2.8

    

Shared Contracts

6.6

    

Director Nominees

6.10(a)

    

Assumed Actions

6.10(b)

    

Transferred Actions

 

iv



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

 

THIS AGREEMENT is made as of July 6, 2005 by and between Texas Industries, Inc.
(“TXI”), a Delaware corporation, and Chaparral Steel Company (“Chaparral”), a
Delaware corporation, and, as of the date hereof, a wholly-owned subsidiary of
TXI.

 

WHEREAS, TXI, through certain subsidiaries, is engaged in the business of
manufacturing and selling steel products (the “Chaparral Business”).

 

WHEREAS, the Board of Directors of TXI has determined that it would be advisable
and in the best interests of TXI and its stockholders for TXI to transfer and
assign, or cause to be transferred and assigned, to Chaparral the business,
operations, assets and liabilities related to the Chaparral Business;

 

WHEREAS, TXI has agreed to transfer, assign or lease, or cause to be
transferred, assigned or leased, to the Chaparral Parties (as hereinafter
defined) substantially all of the assets and properties of the Chaparral
Business, and Chaparral has agreed to the transfer, assignment or lease of such
assets and to assume, or cause to be assumed, substantially all of the
liabilities and obligations arising out of or relating to the Chaparral Business
(the “Contribution”);

 

WHEREAS, the Board of Directors of TXI has determined that it would be advisable
and in the best interests of TXI and its stockholders for TXI to distribute on a
pro rata basis to the holders of TXI’s common stock, par value $1.00 per share
(“TXI Common Stock”), without any consideration being paid by the holders of
such TXI Common Stock, all of the outstanding shares of Chaparral common stock,
par value $0.01 per share (together with the preferred share purchase rights
associated therewith, the “Chaparral Common Stock”), then owned by TXI (the
“Distribution”);

 

WHEREAS, for federal income tax purposes, the Contribution and Distribution are
intended to qualify for tax-free treatment under Sections 355, 361 and
368(a)(1)(D) of the Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, it is appropriate and desirable to set forth the principal transactions
required to effect the Contribution and Distribution and certain other
agreements that will govern the relationship of TXI and Chaparral following the
Distribution.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.1.

 

“Actions” means any action, claim, demand, suit, arbitration, inquiry, subpoena,
discovery request, proceeding or investigation by or before any court or grand
jury, any governmental or other regulatory or administrative entity, agency or
commission or any arbitration tribunal, domestic or foreign.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. For the purpose of this definition, the term “control” means the power
to direct the management of an entity, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the term
“controlled” has the meaning correlative to the foregoing. After the
Distribution, Chaparral and TXI shall not be deemed to be under common control
for purposes hereof due solely to the fact that Chaparral and TXI have
stockholders in common.



--------------------------------------------------------------------------------

“Agent” means Mellon Investor Services, LLC, the distribution agent appointed by
TXI to distribute shares of Chaparral Common Stock pursuant to the Distribution.

 

“Ancillary Agreements” means the Tax Sharing Agreement, the TXI Real Estate
Leases, the Chaparral Real Estate Leases, an Environmental Monitoring and
Management Agreement, a Preliminary Single Property Designation Agreement, a
Software License and any other agreement regarding the ongoing business and
service relationships between the TXI Parties and Chaparral Parties.

 

“Assumed Actions” has the meaning set forth in Section 6.10(a).

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Cessation Time” has the meaning set forth in Section 5.5.

 

“Chaparral” has the meaning set forth in the first paragraph of this Agreement.

 

“Chaparral 401(k) Plan” has the meaning set forth in Section 5.18(a)(i).

 

“Chaparral Business” has the meaning set forth in the recitals.

 

“Chaparral Business Employee” means (i) any individual employed at any time on
or prior to the Distribution Date by TXI or any of its Subsidiaries who has, as
of the Distribution Date, or who, immediately prior to his or her termination of
employment by TXI or any of its Subsidiaries had, employment duties primarily
related to the Chaparral Business, and (ii) any other individual employed prior
to the Distribution Date by TXI or any of its Subsidiaries who accepts an offer
to become an employee of Chaparral on the Distribution Date.

 

“Chaparral Common Stock” has the meaning set forth in the recitals.

 

“Chaparral Distributable Share” means for each holder of record of TXI Common
Stock as of the close of business on the Record Date one share of Chaparral
Common Stock for every share of TXI Common Stock outstanding and held of record
by such holder at such time.

 

“Chaparral FSP” has the meaning set forth in Section 5.18(b)(i).

 

“Chaparral Indemnified Parties” has the meaning set forth in Section 10.3.

 

“Chaparral Parties” means Chaparral, the direct or indirect Subsidiaries
acquired by Chaparral as part of the Transferred Assets and any Subsidiaries
formed or acquired after the date hereof.

 

“Chaparral Real Estate Leases” has the meaning set forth in Section 2.1(b)(i).

 

“Chaparral Share(s)” mean(s) each share of Chaparral Common Stock.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
codified at Part 6 of Subtitle B of Title I of ERISA and at section 4980B of the
Code.

 

“Code” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Contracts” has the meaning set forth in Section 2.1(a)(vi).

 

“Contribution” has the meaning set forth in the Recitals.

 

“Conveyancing Instruments” has the meaning set forth in Section 4.1.

 

“Copyrights” means United States and foreign copyrights, both registered and
unregistered, along with the registrations and applications to register any such
copyrights.

 

“Credit Facility” means a $150 million senior secured revolving credit facility
to be entered into by Chaparral.

 

“Debt Issuance Costs” means the underwriting commitment and syndication fees and
any other fees and expenses under the Credit Facility and the Note Offering,
plus all rating agency fees, plus all counsel and accounting fees (including the
fees of lenders’ counsel relating to the Credit Facility) and other costs
relating to the Credit Facility and Note Offering.

 

“Distribution” has the meaning set forth in the Recitals.

 

“Distribution Date” means the date determined by the Board of Directors of TXI
as the date on which the Distribution is payable to holders of TXI Common Stock
on the Record Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. §1001, et. seq.

 

“Escalation Notice” has the meaning set forth in Section 11.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” means any and all expenses incurred in connection with investigating,
defending or asserting any claim, action, suit or proceeding incident to any
matter indemnified against hereunder (including court filing fees, court costs,
arbitration fees or costs, witness fees, and reasonable fees and disbursements
of legal counsel, investigators, expert witnesses, consultants, accountants and
other professionals).

 

“Governmental Authority” means any foreign, federal, state, local or other
government, governmental, statutory or administrative authority, regulatory body
or commission or any court, tribunal or judicial or arbitral body.

 

“Indemnified Party” has the meaning set forth in Section 10.5(a).

 

“Indemnifying Party” has the meaning set forth in Section 10.5(a).

 

“Indemnity Payment” has the meaning set forth in Section 10.5(a).

 

“Information” has the meaning set forth in Section 12.1(a).

 

“Information Statement” has the meaning set forth in Section 6.8(a).

 

“Insurance Charges” has the meaning set forth in Section 8.6.

 

3



--------------------------------------------------------------------------------

“Intellectual Property License Agreements” means licenses relating to the
Patents and patent disclosures set forth on Schedule 2.1(a)(v).

 

“Intercompany Agreements” means any contract, agreement or lease between a TXI
Party and a Chaparral Party entered into prior to the Distribution excluding
this Agreement and the Ancillary Agreements.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Liability” means any and all debts, liabilities and obligations, absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising (unless otherwise specified in
this Agreement), including all costs and Expenses relating thereto, and
including, without limitation, those debts, liabilities and obligations arising
under any law, rule, regulation, Action, threatened Action, order or consent
decree of any Governmental Authority or any award of any arbitrator of any kind,
and those arising under any contract, commitment or undertaking.

 

“Losses” means any and all losses, costs, obligations, Liabilities, settlement
payments, awards, judgments, fines, penalties, damages, fees, expenses,
deficiencies, claims or other charges, absolute or contingent, matured or
unmatured, liquidated or unliquidated, accrued or unaccrued, known or unknown
(including, without limitation, the costs and Expenses of any and all Actions,
threatened Actions, demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’ fees and any and all Expenses whatsoever
reasonably incurred in investigating, preparing or defending against any such
Actions or threatened Actions).

 

“Material Governmental Approvals and Consents” means any material notices,
reports or other filings to be made with or to, or any material consents,
registrations, approvals, permits, clearances or authorizations to be obtained
from, any Governmental Authority.

 

“Non-ERISA Benefit Arrangement” means each contract, agreement, policy,
practice, program, plan, trust or arrangement, other than a Pension Plan or
Welfare Plan, providing for benefits, perquisites or compensation of any nature
to any Chaparral Business Employee, or to any family member, dependent or
beneficiary of any such Chaparral Business Employee, including, without
limitation, disability, severance, health, dental, life, accidental death and
dismemberment, travel and accident, tuition reimbursement, supplemental
unemployment, vacation, sick, personal or bereavement days, holidays,
retirement, deferred compensation, profit sharing, bonus, stock-based
compensation or other forms of incentive compensation.

 

“Non-Permitted Names” has the meaning set forth in Section 6.11.

 

“Note Offering” means the offering by Chaparral pursuant to Rule 144A and
Regulation S under the Securities Act of 1933, as amended, of senior unsecured
notes of Chaparral in the aggregate principal amount of up to $300 million.

 

“Offering Memorandum” means Chaparral’s offering memorandum relating to the Note
Offering.

 

“Owned Real Property” has the meaning set forth in Section 2.1(a)(ii).

 

“Party” means the TXI Parties or the Chaparral Parties.

 

“Patents” means United States and foreign patents and applications for patents,
including any continuations, continuations-in-part, divisions, renewals,
reissues and extensions thereof.

 

4



--------------------------------------------------------------------------------

“Pension Plan” means any pension plan as defined in section 3(2) of ERISA,
without regard to sections 4(b)(4) or 4(b)(5) of ERISA.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or Governmental Authority.

 

“Personal Property Leases” has the meaning set forth in Section 2.1(a)(iii).

 

“Prime Rate” means the rate that Bank of America (or any successor thereto or
other major money center commercial bank agreed to by the Parties) announces
from time to time as its prime lending rate, as in effect from time to time.

 

“Privilege” has the meaning set forth in Section 12.8(a).

 

“Privileged Information” has the meaning set forth in Section 12.8(a).

 

“Record Date” means the date determined by the Board of Directors of TXI as the
record date for the Distribution.

 

“Registration Statement” has the meaning set forth in Section 6.8(a).

 

“Retained Assets” means all of the TXI Parties’ assets other than the
Transferred Assets.

 

“Retained Business” means the business of the TXI Parties other than the
Chaparral Business.

 

“Retained Liabilities” means all of the TXI Parties’ Liabilities other than the
Assumed Liabilities.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Shared Contract” means a contract, agreement or lease with a third Person that
directly benefits both a TXI Party and a Chaparral Party.

 

“Software” means computer software programs, in source code and object code
form, including, without limitation, all related source diagrams, flow charts,
specifications, documentation and all other materials and documentation
necessary to allow a reasonably skilled third party programmer or technician to
maintain, support or enhance the Software.

 

“Subsidiary” means, when used with reference to any Person, any corporation or
other organization whether incorporated or unincorporated of which at least a
majority of the securities or interests having by the terms thereof ordinary
voting power to elect at least a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries; provided, however, that no Person that is not directly or
indirectly wholly-owned by any other Person shall be a Subsidiary of such other
Person unless such other Person controls, or has the right, power or ability to
control, that Person. After the Distribution, Chaparral and TXI shall not be
deemed to be under common control for purposes hereof due solely to the fact
that Chaparral and TXI have stockholders in common.

 

“Tax Benefit” means a reduction in the tax liability of a taxpayer for any
taxable period. A Tax Benefit shall be deemed to have been realized or received
in a taxable period only if and to the extent that the tax liability of the
taxpayer for such period, after taking into account the effect of the relevant
item on the tax liability of such taxpayer in all prior periods, is less than it
would have been if such liability were determined without regard to such item.

 

5



--------------------------------------------------------------------------------

“Tax Cost” means an increase in the tax liability of a taxpayer for any taxable
period. A Tax Cost shall be deemed to arise in a taxable period only if and to
the extent that the tax liability of the taxpayer for such period, after taking
into account the effect of the relevant item on the tax liability of such
taxpayer in all prior periods, is greater than it would have been if such tax
liability were determined without regard to such item.

 

“Substitute Option” has the meaning set forth in Section 5.14(a).

 

“Tax Sharing Agreement” means the Tax Sharing and Indemnification Agreement,
dated the date hereof, between TXI and Chaparral.

 

“Third Party Claim” has the meaning set forth in Section 10.6(a).

 

“Third Party Consents” has the meaning set forth in Section 6.1.

 

“Trademarks” means all United States, state and foreign trademarks, service
marks, logos, trade dress and trade names, whether registered or unregistered,
including all goodwill associated with the foregoing, and all registrations and
pending applications to register the foregoing.

 

“Transferred Actions” has the meaning set forth in Section 6.10(b).

 

“Transferred Assets” has the meaning set forth in Section 2.1.

 

“Transferred Intellectual Property” has the meaning set forth in Section
2.1(a)(v).

 

“TXI” has the meaning set forth in the first paragraph of this Agreement.

 

“TXI 401(k) Plan” has the meaning set forth in Section 5.18(a)(i).

 

“TXI Business Employee” means any individual employed at any time on or prior to
the Distribution Date by TXI or any of its Subsidiaries who has, as of the
Distribution Date, or who, immediately prior to his or her termination of
employment by TXI or any of its Subsidiaries had, employment duties primarily
related to the Retained Business

 

“TXI Common Stock” has the meaning set forth in the Recitals.

 

“TXI FSP” has the meaning set forth in Section 5.18(b)(i).

 

“TXI Indemnified Parties” has the meaning set forth in Section 10.2.

 

“TXI Option” has the meaning set forth in Section 5.14(a).

 

“TXI Parties” means TXI and its direct and indirect Subsidiaries (including
those formed or acquired after the date hereof), other than the Chaparral
Parties.

 

“TXI Policies” has the meaning set forth in Section 8.2.

 

“TXI Real Estate Leases” has the meaning set forth in Section 2.1(b)(ii).

 

6



--------------------------------------------------------------------------------

“Welfare Plan” means any employee welfare plan as defined in section 3(1) of
ERISA, without regard to sections 4(b)(4) or 4(b)(5) of ERISA.

 

SECTION 1.2 Interpretation.

 

 

(a)

In this Agreement, unless the context clearly indicates otherwise:

 

 

(i)

words used in the singular include the plural and words used in the plural
include the singular;

 

 

(ii)

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement;

 

 

(iii)

reference to any gender includes the other gender;

 

 

(iv)

the word “including” means “including but not limited to”;

 

 

(v)

reference to any Article, Section, Exhibit or Schedule means such Article or
Section of, or such Exhibit or Schedule to, this Agreement, as the case may be,
and references in any Section or definition to any clause means such clause of
such Section or definition;

 

 

(vi)

the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

 

 

(vii)

reference to any agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and by this Agreement;

 

 

(viii)

reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

 

(ix)

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

 

 

(x)

accounting terms used herein shall have the meanings historically ascribed to
them by TXI based upon TXI’s internal financial policies and procedures in
effect prior to the date of this Agreement;

 

 

(xi)

if there is any conflict between the provisions of the body of this Agreement
and the Exhibits or Schedules hereto, the provisions of the body of this
Agreement shall control unless explicitly stated otherwise in such Exhibit or
Schedule;

 

 

(xii)

the titles to Articles and headings of Sections contained in this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of or to affect the meaning or interpretation of this Agreement;

 

7



--------------------------------------------------------------------------------

 

(xiii)

any portion of this Agreement obligating a Party to take any action or refrain
from taking any action, as the case may be, shall mean that such Party shall
also be obligated to cause its relevant Subsidiaries to take such action or
refrain from taking such action, as the case may be; and

 

 

(xiv)

unless otherwise specified in this Agreement, all references to dollar amounts
herein shall be in respect of lawful currency of the United States.

 

(b) Any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against either Party shall not apply to
any construction or interpretation hereof.

 

ARTICLE II

BUSINESS SEPARATION

 

SECTION 2.1 Separation of Chaparral Business.

 

(a) Transfer of Assets. Subject to the terms and conditions of this Agreement
and the Ancillary Agreements, prior to the Distribution, TXI has caused or,
prior to the Distribution, shall cause the TXI Parties to convey, assign,
transfer, contribute and set over to the Chaparral Parties, and Chaparral has
caused or shall cause the Chaparral Parties to accept and receive, all right,
title and interest of the TXI Parties in and to the following assets (all of
such assets being hereinafter referred to as the “Transferred Assets”),
including the following:

 

 

(i)

Capital Stock. All of the capital stock of Chaparral Steel Investments, Inc. and
Chaparral Steel (Virginia) Inc.;

 

 

(ii)

Owned Real Property. Those certain parcels of land described on Schedule
2.1(a)(ii) (the “Owned Real Property”) and any and all improvements, fixtures,
machinery, equipment and other property described in such Schedule and located
on such Owned Real Property;

 

 

(iii)

Personal Property Leases. Those certain machinery, equipment or other tangible
personal property leases (the “Personal Property Leases”) set forth on Schedule
2.1(a)(iii);

 

 

(iv)

Transportation Assets. The assets of TXI Transportation Company set forth on
Schedule 2.1(a)(iv);

 

 

(v)

Intellectual Property. (i) All Trademarks, Copyrights, Patents and Software that
are used solely in the Chaparral Business, including those set forth on Schedule
2.1(a)(v); (ii) all business and technical information, nonpatented inventions,
including the patent disclosures set forth on Schedule 2.1(a)(v), discoveries,
processes, formulations, trade secrets, know-how and technical data used solely
in the Chaparral Business made or conceived by employees, consultants or
contractors of TXI or its Subsidiaries as to which the TXI Parties have rights
under any agreement or otherwise relating to the foregoing; (iii) all business
and technical information, nonpatented inventions, discoveries, processes,
formulations, trade secrets, know-how and technical data used solely in the
Chaparral Business made or conceived by third parties as to which the TXI
Parties have rights pursuant to executory agreements with said third parties
relating to the foregoing; and (iv) all permits, grants, contracts, agreements
and licenses running to or from a TXI Party relating to the foregoing; and all
rights that are associated with the foregoing (collectively, the “Transferred
Intellectual Property”);

 

8



--------------------------------------------------------------------------------

 

(vi)

Contracts. All of the contracts set forth on Schedule 2.1(a)(vi) (the
“Contracts”);

 

 

(vii)

Permits and Licenses. All permits, approvals, licenses, franchises,
authorizations or other rights granted by any Governmental Authority held or
applied for by a TXI Party and that are used solely in the Chaparral Business or
that relate solely to the Transferred Assets, to the extent they are legally
assignable to Chaparral;

 

 

(viii)

Claims and Indemnities. All rights, claims, demands, causes of action,
judgments, decrees and rights to indemnity or contribution, whether absolute or
contingent, contractual or otherwise, in favor of a TXI Party to the extent it
relates to the Chaparral Business, including the right to sue, recover and
retain such recoveries and the right to continue in the name of a TXI Party any
pending actions relating to the foregoing, and to recover and retain any damages
therefrom, but only to the extent relating to the Chaparral Business;

 

 

(ix)

Books and Records. All books and records (including all records pertaining to
customers, suppliers and personnel), wherever located, that are related
principally to the Chaparral Business;

 

 

(x)

Tax Credits. Any right, title or interest in any tax refund, credit or benefit
to which any of the Chaparral Parties is entitled in accordance with the terms
of the Tax Sharing Agreement; and

 

 

(xi)

Other Assets. All other assets, tangible or intangible, including all goodwill,
that are used principally in the Chaparral Business, including, without
limitation, domain names and websites, or which TXI has agreed to transfer
pursuant to the terms of this Agreement or any Ancillary Agreement or
Conveyancing Instrument.

 

(b) Leases of Real Property. Subject to the terms and conditions of this
Agreement and the Ancillary Agreements, prior to the Distribution the Parties
shall enter into the following leases of real property:

 

 

(i)

Those certain real estate leases from Chaparral, as lessor, to TXI, as lessee,
set forth on Schedule 2.1(b)(i) (the “Chaparral Real Estate Leases”) and any and
all improvements, fixtures, machinery, equipment and other property located on
the premises demised under the Chaparral Real Estate Leases; and

 

 

(ii)

Those certain real estate leases from TXI, as lessor, to Chaparral, as lessee,
set forth on Schedule 2.1(b)(ii) (the “TXI Real Estate Leases”) and any and all
improvements, fixtures, machinery, equipment and other property located on the
premises demised under the TXI Real Estate Leases.

 

SECTION 2.2 Retained Assets. Notwithstanding anything to the contrary herein,
the following shall be transferred to TXI or the appropriate TXI Party, if owned
or held by a Chaparral Party, and included in the Retained Assets:

 

(a) Cash. Cash and cash equivalents, any cash on hand or in bank accounts,
certificates of deposit, commercial paper and similar securities owned or held
by any TXI Party or Chaparral Party as of the close of business on the
Distribution Date, except for deposits securing leases and other obligations
related solely to the Chaparral Business;

 

9



--------------------------------------------------------------------------------

(b) Tax Refunds. Any right, title or interest in and to any tax refund, credit
or benefit to which any of the TXI Parties is entitled in accordance with the
terms of the Tax Sharing Agreement;

 

(c) Accruals. Any amounts accrued on the books and records of TXI or a TXI Party
with respect to any Retained Liabilities;

 

(d) Employee Benefits. Except as provided in Article V, assets relating
primarily to the provision of benefits to present or former employees of the
Chaparral Business;

 

(e) Insurance Premiums and Refunds. Any right, title or interest in and to any
prepaid insurance premiums or premium refunds for the TXI Policies;

 

(f) Intellectual Property Rights. All email addresses and all Trademarks,
Copyrights, Patents, Software and other intellectual property rights that are
not used solely in the Chaparral Business; and

 

(g) Other Assets. All assets which TXI has agreed to retain pursuant to the
terms of this Agreement or any Ancillary Agreement or Conveyancing Instrument.

 

SECTION 2.3 Assumption of Liabilities. In connection with the transactions
contemplated by Section 2.1, and except as set forth in Section 2.4, Chaparral
shall and hereby does, and shall cause the Chaparral Parties to, assume on a
joint and several basis, and pay, comply with and discharge in accordance with
their terms all Liabilities of the TXI Parties arising out of the ownership or
use of the Transferred Assets or the operation of the Chaparral Business,
whether existing on the date hereof or arising at any time after the date
hereof, whether based on circumstances, events or actions arising heretofore or
hereafter, whether or not such Liabilities shall have been disclosed herein, and
whether or not reflected on the books and records of the TXI Parties or the
Chaparral Parties (all of such Liabilities being hereinafter referred to as the
“Assumed Liabilities”), including:

 

(a) Environmental. All Liabilities of the TXI Parties involving the health or
safety of persons or the protection of the environment or natural resources to
the extent arising out of the Chaparral Business or the Transferred Assets;

 

(b) Leases and Contracts. All Liabilities of the TXI Parties under or related to
the Personal Property Leases and the Contracts, such assumption to occur as (i)
assignee if such Personal Property Leases and Contracts are assignable and are
assigned or otherwise transferred to the Chaparral Parties, or (ii)
subcontractor, sublessee or sublicensee as provided in Section 6.2 if such
assignment of such Personal Property Leases and Contracts and/or proceeds
thereof is prohibited by law, by the terms thereof or not permitted by the other
contracting party;

 

(c) Employees. All Liabilities of the TXI Parties in connection with claims of
past or current employees of the Chaparral Business, except as otherwise
expressly provided in this Agreement;

 

(d) Actions. All Liabilities of the TXI Parties related to (i) any Actions to
the extent that they assert a claim arising out of the operation of the
Chaparral Business or the ownership or use of the Transferred Assets, whether
before or after the Distribution Date, and (ii) Assumed Actions;

 

(e) Tax Liabilities. All Liabilities for which any Chaparral Party is liable in
accordance with the terms of the Tax Sharing Agreement;

 

10



--------------------------------------------------------------------------------

(f) Letters of Credit. Any Liabilities incurred by TXI relating to any letter of
credit posted by TXI for the benefit of a Chaparral Party, including letter of
credit fees paid by TXI to the issuer of the letters of credit;

 

(g) Other Liabilities. All other Liabilities of the TXI Parties which Chaparral
has agreed to assume pursuant to the terms of this Agreement or any Ancillary
Agreement or Conveyancing Instrument.

 

SECTION 2.4 Retained Liabilities. Notwithstanding anything to the contrary in
this Agreement, neither Chaparral nor any of the other Chaparral Parties shall
assume the Retained Liabilities, including the following:

 

(a) Benefit Plans. Except as provided in Article V, the Liabilities under the
TXI employee benefit plans;

 

(b) Tax Liabilities. All Liabilities for which TXI is liable in accordance with
the terms of the Tax Sharing Agreement;

 

(c) Retained Business. All Liabilities arising out of the ownership or use of
the Retained Assets or the operation of the Retained Business; and

 

(d) Other Liabilities. The Liabilities set forth on Schedule 2.4(d) and all
Liabilities which TXI has agreed to retain pursuant to the terms of this
Agreement or any Ancillary Agreement or Conveyancing Instrument.

 

SECTION 2.5 Sequencing of Separation of Chaparral Business. The separation of
the Chaparral Business shall be effected as follows:

 

(a) Corporate Restructuring. The Parties acknowledge that on or before the date
hereof, the corporate restructuring transactions set forth on Schedule 2.5(a)
have been completed by TXI and its appropriate Subsidiaries.

 

(b) Transfers. After the consummation of the transactions set forth in Section
2.5(a), TXI contributed to Chaparral as an additional contribution to capital
the capital stock provided in Section 2.1(a)(i), and TXI shall, and shall cause
the TXI parties to, transfer all of TXI’s right, title and interest in and to
the other Transferred Assets to the appropriate Chaparral Parties.

 

(c) Assumption. In consideration for and simultaneous with the consummation of
the transactions described in Section 2.5(b), the Chaparral Parties shall, and
hereby do, assume on a joint and several basis, and discharge in accordance with
their respective terms, all of the Assumed Liabilities.

 

(d) Financing Transactions. After the consummation of the transactions set forth
in Sections 2.5(a) through (c), TXI shall contribute to the capital of Chaparral
(Virginia) Inc. all but $25 million of its intercompany receivable from
Chaparral (Virginia) Inc., and Chaparral shall and shall cause the other
Chaparral Parties to (i) enter into the Credit Facility and related agreements,
(ii) consummate the Note Offering, and (iii) and borrow sufficient funds under
the Credit Facility to permit Chaparral to pay the dividend as provided in
Section 2.5(e).

 

(e) Dividend. Immediately following the consummation of the transactions
described in Section 2.5(a) through (d), Chaparral shall pay to TXI, as a
dividend, approximately $341 million in cash, the exact amount thereof to be
determined by subtracting the Debt Issuance Costs from $350 million. TXI shall
use the entire amount of the dividend to pay creditors who are not Affiliates of
TXI.

 

11



--------------------------------------------------------------------------------

(f) Releases. Upon consummation of the transactions described in Sections 2.5(a)
through (e), TXI shall cause the Chaparral Parties to be released from their
guarantees of TXI’s obligations under TXI’s 10 1/4% Senior Notes due 2011.

 

(g) Contribution. Immediately before the Distribution, TXI will contribute to
the capital of Chaparral (Virginia) Inc. any the remaining amount of its
intercompany receivable from Chaparral (Virginia) Inc.

 

Notwithstanding the foregoing, TXI may elect in its sole discretion at any time
prior to the Distribution to omit or modify any of the transactions set forth in
Sections 2.1 through 2.5 or to include additional transactions.

 

SECTION 2.6 New Agreements. Immediately following the consummation of the
transactions described in Section 2.5, the appropriate TXI Parties and Chaparral
Parties shall execute and deliver the following agreements, which shall
thereafter become binding agreements between the parties thereto in accordance
with their terms:

 

 

(a)

The Tax Sharing Agreement;

 

 

(b)

The TXI Real Estate Leases;

 

 

(c)

The Chaparral Real Estate Leases;

 

 

(d)

The Environmental Monitoring and Management Agreement; and

 

 

(e)

All other Ancillary Agreements.

 

SECTION 2.7 Termination of Existing Intercompany Agreements. Except for this
Agreement and the Ancillary Agreements and as otherwise expressly provided in
this Agreement, the Ancillary Agreements or as set forth on Schedule 2.7, all
Intercompany Agreements and all other intercompany arrangements and courses of
dealings, whether or not in writing and whether or not binding, in effect
immediately prior to the Distribution Date, shall be terminated and be of no
further force and effect from and after the Distribution Date.

 

SECTION 2.8 Shared Contracts and Liabilities.

 

(a) Liabilities that relate to any Shared Contract set forth in Schedule 2.8 or
that arose on or before the Distribution Date but do not relate primarily to the
Chaparral Business or to any other business of TXI (“Shared Liabilities”) shall
be allocated between the TXI Parties, on the one hand, and the Chaparral Parties
on the other hand, as follows:

 

 

(i)

first, if the Shared Liability is incurred exclusively in respect of a benefit
received by one Party, the Party receiving such benefit shall be responsible for
such Shared Liability;

 

 

(ii)

second, if the Shared Liability relates to a Shared Contract but cannot be so
allocated under clause (i), such Shared Liability shall be allocated between the
Parties based on the relative proportions of total benefit received (over the
term of the Shared Contract, measured as of the date of the allocation) under
the relevant Shared Contract. Notwithstanding the foregoing, each Party shall be
responsible for any and all Shared Liabilities arising out of or resulting from
its breach of the relevant Shared Contract;

 

12



--------------------------------------------------------------------------------

 

(iii)

third, if the Shared Liability does not relate to a Shared Contract and cannot
be so allocated under clause (i), such Shared Liability shall be allocated
between the Parties based on the relative proportions of total benefit received
in connection with the matter pursuant to which the Shared Liability arose; and

 

 

(iv)

fourth, if the Shared Liability cannot be so allocated under clauses (i) through
(iii), such Shared Liability shall be allocated evenly between the Parties.

 

(b) If any of the TXI Parties, on the one hand, or any of the Chaparral Parties,
on the other hand, receive any benefit or payment under any Shared Contract that
was intended for the other Party, the Party receiving such benefit or payment
will use commercially reasonable efforts to deliver, transfer or otherwise
afford such benefit or payment to the other Party.

 

(c) The TXI Parties shall have the sole right, responsibility and authority for
administration of pre-Distribution claims that relate to or affect any Shared
Liability. The expenses of such administration shall be treated as Shared
Liabilities.

 

SECTION 2.9 No TXI Representations or Warranties. Except as expressly set forth
herein or in any Ancillary Agreement, TXI does not represent or warrant in any
way (i) as to the value or freedom from encumbrance of, or any other matter
concerning, any of the Transferred Assets or Assumed Liabilities or (ii) as to
the legal sufficiency to convey title to any of the Transferred Assets on the
execution, delivery and filing of the Conveyancing Instruments. ALL SUCH ASSETS
ARE BEING TRANSFERRED ON AN “AS IS, WHERE IS” BASIS (AND IN THE CASE OF THE
OWNED REAL PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR FORM OF DEED OR
CONVEYANCE) WITHOUT ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, MARKETABILITY, TITLE, VALUE, FREEDOM FROM ENCUMBRANCE
OR ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, and the Chaparral
Parties shall bear the economic and legal risks that any conveyances of such
assets shall prove to be insufficient or that the Chaparral Parties’ title to
any such assets shall be other than good and marketable and free of
encumbrances. Except as expressly set forth in this Agreement or in any
Ancillary Agreement, TXI does not represent or warrant that the obtaining of the
consents or approvals, the execution and delivery of any amendatory agreements
and the making of the filings and applications contemplated by this Agreement
shall satisfy the provisions of all applicable agreements or the requirements of
all applicable laws or judgments, and, subject to Section 6.3, the Chaparral
Parties shall bear the economic and legal risk that any necessary consents or
approvals are not obtained or that any requirements of law or judgments are not
complied with. Notwithstanding the foregoing, the Parties shall fully cooperate
and use commercially reasonable efforts to obtain all consents and approvals, to
enter into all amendatory agreements and to make all filings and applications
that may be required for the consummation of the transactions contemplated by
this Agreement.

 

ARTICLE III

THE DISTRIBUTION

 

SECTION 3.1 Issuance and Delivery of Chaparral Shares. Chaparral shall issue to
TXI the number of Chaparral Shares required so that the total number of
Chaparral Shares held by TXI immediately prior to the Distribution is equal to
the total number of Chaparral Shares distributable pursuant to Section 3.2. TXI
shall deliver to the Agent one or more stock certificates representing all
Chaparral Shares then issued and outstanding, together with one or more stock
power(s) endorsed in blank and, with respect to any uncertificated shares to be
distributed pursuant to Section 3.2, shall take such steps as are necessary to
permit such shares to be distributed in the manner described in Section 3.2. In
its capacity as Chaparral’s transfer agent, the Agent will distribute such
shares in the manner described in Section 3.2.

 

SECTION 3.2 Distribution of Chaparral Shares. TXI shall instruct the Agent to
(i) distribute the Chaparral Distributable Share to each holder of record of TXI
Common Stock at the close of business

 

13



--------------------------------------------------------------------------------

on the Record Date, and (ii) after completing the transactions described in
Section 3.3, deliver to Chaparral as a contribution to Chaparral, all remaining
Chaparral Shares, if any, then held by the Agent. Any such returned Chaparral
Shares shall be immediately cancelled by Chaparral and shall not constitute
treasury shares. Each distributed Chaparral Share shall be validly issued, fully
paid and nonassessable and free of preemptive rights. The shares of Chaparral
Common Stock distributed shall be distributed as uncertificated shares
registered in book-entry form through the direct registration system. Except as
required by applicable law, no certificates therefor shall be distributed. The
Agent shall deliver an account statement to each holder of Chaparral Common
Stock reflecting such holder’s ownership interest in shares of Chaparral Common
Stock.

 

SECTION 3.3 TXI Board Action. The TXI Board of Directors shall, in its
discretion, establish the Record Date and the Distribution Date and all
appropriate procedures in connection with the Distribution. The Board of
Directors of TXI also shall have the right to adjust the Chaparral Distributable
Share at any time prior to the Distribution. The consummation of the
transactions provided for in this Article III shall only be effected after the
Distribution has been declared by the TXI Board of Directors.

 

SECTION 3.4 Additional Approvals. TXI shall cooperate with Chaparral in
effecting, and if so requested by Chaparral, TXI shall, as the sole stockholder
of Chaparral prior to the Distribution, ratify any actions which are reasonably
necessary or desirable to be taken by Chaparral to effectuate the transactions
referenced in or contemplated by this Agreement in a manner consistent with the
terms hereof, including the preparation and implementation of appropriate plans,
agreements and arrangements for employees of the Chaparral Business and
non-employee members of Chaparral’s board of directors.

 

ARTICLE IV

BUSINESS SEPARATION CLOSING MATTERS

 

SECTION 4.1 Delivery of Instruments of Conveyance. In order to effectuate the
transactions contemplated by Article II, the Parties shall execute and deliver,
or cause to be executed and delivered, prior to or as of the Distribution such
deeds, easements, licenses, rights of first refusal, bills of sale, instruments
of assumption, instruments of assignment, stock powers, certificates of title
and other instruments of assignment, transfer, assumption and conveyance
(collectively, the “Conveyancing Instruments”) as the Parties shall reasonably
deem necessary or appropriate to effect such transactions.

 

SECTION 4.2 Delivery of Other Agreements. Prior to or as of the Distribution,
the Parties shall execute and deliver, or shall cause to be executed and
delivered, each of the Ancillary Agreements.

 

SECTION 4.3 Provision of Corporate Records. Prior to or as promptly as
practicable after the Distribution, TXI shall deliver to Chaparral all corporate
books and records of Chaparral Parties and copies of all corporate books and
records of the TXI Parties relating to the Chaparral Business, including in each
case all active agreements, litigation files and government filings.

 

ARTICLE V

EMPLOYEE MATTERS

 

SECTION 5.1 Employment. On or before the Distribution Date, one of the Chaparral
Parties shall employ or continue to employ each Chaparral Business Employee who,
as of the day immediately prior thereto is employed by TXI or any of its
Affiliates or Subsidiaries, including any such employee who is then an inactive
employee on approved medical, non-medical or short-term disability, long-term
disability or weekly indemnity leave of absence or absent from active employment
due to occupational illness or injury covered by workers’ compensation. The
terms and conditions of employment with Chaparral (x) shall be communicated to
each such Chaparral Business Employee prior to the Distribution Date in a form
mutually satisfactory to Chaparral and TXI, (y) shall include credit, for all
purposes, for all years of service credited by TXI and its Subsidiaries and
Affiliates, and (z) may include a requirement to execute a confidentiality and
non-compete agreement between such Chaparral Business Employee and Chaparral.

 

14



--------------------------------------------------------------------------------

SECTION 5.2 Severance. It is not intended that any Chaparral Business Employee
will be eligible for termination or severance payments or benefits from TXI or
its Subsidiaries or Affiliates as a result of the transfer or change of
employment from TXI to Chaparral or their respective Subsidiaries or Affiliates.
Notwithstanding the preceding sentence, in the event that any such termination
or severance payments or benefits become payable on account of such transfer,
change or the refusal of a Chaparral Business Employee to accept employment with
Chaparral, Chaparral shall indemnify the TXI Parties and their Affiliates, for
the amount of such termination or severance payments or benefits. Chaparral
shall be liable, and indemnify the TXI Parties and their Affiliates, for any
termination or severance obligations owed to Chaparral Business Employees on or
after the Distribution Date, including obligations to Chaparral Business
Employees whose employment ceased prior to the Distribution Date.

 

SECTION 5.3 Employment Solicitation. For a period of three (3) years following
the Distribution Date, neither the TXI Parties nor the Chaparral Parties may,
and will not permit any of their respective Affiliates or agents to, solicit or
recruit for employment any then current exempt salaried, managerial or
supervisory employees of the other, without the prior written consent of the
other. Nothing in this Section 5.3 shall be construed so as to (i) prohibit the
hiring by either the TXI Parties or the Chaparral Parties of any exempt
salaried, managerial or supervisory employee of the other who in good faith is
believed to be actively seeking employment on his/her own initiative without
prior contact initiated by any employee or agent of the company where employment
is sought, or (ii) prohibit the hiring of any person who applied for employment
with either company in response to any public advertising medium.

 

SECTION 5.4 Personnel Records. Subject to applicable law, all information and
records regarding employment and personnel matters of Chaparral Business
Employees will be Transferred Assets and shall be retained after the
Distribution Date by Chaparral in accordance with all laws relating to the
collection, storage, retention and disclosure of such records. Access to such
records after the Distribution Date will be provided to TXI in accordance with
Section 12.1. Notwithstanding the foregoing, TXI shall retain reasonable access
to those records necessary to TXI’s continued administration of any plans or
programs on behalf of Chaparral Business Employees after the Distribution Date
for so long as said administration continues pursuant to this Agreement. TXI
shall also retain copies of all confidentiality and non-compete agreements with
any Chaparral Business Employee in which TXI has an interest.

 

SECTION 5.5 Cessation of Participation in TXI Welfare Plans. Except as otherwise
provided in this Agreement or as required by the terms of any TXI Welfare Plan
or by COBRA or any comparable state law, participation in the TXI Welfare Plans
by all Chaparral Business Employees will cease as of 11:59 p.m. on the
Distribution Date (the “Cessation Time”).

 

SECTION 5.6 Chaparral’s Welfare Plans. Effective as of the Cessation Time,
Chaparral shall have in place for the benefit of Chaparral Business Employees
and their respective eligible dependents, health (including medical, vision and
dental), life, accidental death and dismemberment, disability and other Welfare
Plans substantially similar to the Welfare Plans maintained by TXI or any of its
Subsidiaries or Affiliates in which such individuals participated immediately
prior to the Cessation Time. Chaparral Business Employees shall be eligible to
participate in the Chaparral Welfare Plans immediately following the Cessation
Time on the same basis on which they were eligible to participate in the TXI
Welfare Plans immediately prior to the Cessation Time.

 

SECTION 5.7 Welfare Plan Liabilities.

 

(a) Chaparral Liabilities. Except as provided in this Agreement, as of the
Cessation Time, Chaparral shall assume, and be solely responsible for all
Welfare Plan Liabilities incurred by any Chaparral Business Employee or his or
her dependents after the Cessation Time.

 

15



--------------------------------------------------------------------------------

(b) TXI Liabilities. TXI shall continue to be responsible after the Cessation
Time for employer Liabilities under its Welfare Plans with respect to the
following:

 

 

(i)

Terminated Employees. Any Chaparral Business Employee whose employment
terminated prior to the Cessation Time for any reason and who elected or is
eligible to elect, pursuant to a TXI-sponsored continuation plan or rights under
COBRA or any comparable state law, to continue participation in any Welfare Plan
in which he/she was enrolled on the applicable date of termination.

 

 

(ii)

Dependents. Any dependent of a Chaparral Business Employee whose employment
terminated prior to the Cessation Time who elected, or is eligible to elect
pursuant to rights under COBRA or any comparable state law continuation coverage
under TXI’s Welfare Plans as of the Cessation Time.

 

 

(iii)

Retirees. Any Chaparral Business Employee whose employment terminated prior to
the Cessation Time due to retirement and who elected or is eligible to elect,
pursuant to a TXI-sponsored continuation plan or rights under COBRA, or any
comparable state law, to continue participation in any Welfare Plan.

 

 

(iv)

Disabled Persons. Any Chaparral Business Employee who is not on TXI’s payroll
and is receiving long-term disability benefits as of the Cessation Time who is
eligible to elect, pursuant to a TXI-sponsored continuation plan or rights under
COBRA, or any comparable state law, to continue participation in any Welfare
Plan.

 

 

(v)

Pre-Distribution Claims. Except as provided in Sections 5.2, 5.8 and 5.11, all
claims for self-insured welfare benefits incurred by Chaparral Business
Employees prior to the Cessation Time, whether such claims have been paid or
remain unpaid as of such date. Claims incurred by Chaparral Business Employees
prior to the Cessation Time pursuant to the terms of a fully insured plan
maintained by TXI or Chaparral shall be paid pursuant to such plan. Claims for
health benefits shall be considered to be incurred prior to the Cessation Time
if the services related to such claims were provided prior to the Cessation
Time. Claims for all other welfare benefits shall be considered to be incurred
prior to the Cessation Time if the date of loss occurred prior to the Cessation
Time.

 

SECTION 5.8 Flexible Spending Accounts. Effective as of the Cessation Time,
Chaparral shall have in place a flexible spending account plan in which
Chaparral Business Employees shall maintain their existing eligibility and
participation status under the flexible spending account plan maintained by TXI.
Salary reduction elections made by Chaparral Business Employees under the TXI
flexible spending account plan shall continue to apply with respect to the
Chaparral flexible spending account plan at least through the end of the 2005
calendar year. As of the Cessation Time, Chaparral shall credit or debit (as
applicable), or cause to be credited or debited, the account of each Chaparral
Business Employee under the Chaparral flexible spending account plan with an
amount equal to the positive or negative balance of such Chaparral Business
Employee’s flexible spending accounts under the TXI flexible spending account
plan immediately prior to the Cessation Time. For purposes of this Section, the
balance of a Chaparral Business Employee’s flexible spending account shall be
determined as the amount of the Chaparral Business Employee’s contributions for
the 2005 calendar year to the account as of the Cessation Time minus the amount
of his or her reimbursements for the 2005 calendar year from the account as of
the Cessation Time. TXI shall pay, or cause to have paid, to Chaparral any net
positive balance of the amounts credited to the flexible spending accounts of
Chaparral Business Employees as of the Cessation Time, and Chaparral shall pay,
or cause to have paid, to TXI any net negative balance of the amounts credited
to such accounts. Any such payments shall be made as soon as administratively
practicable after the Cessation Time. Chaparral shall assume and be solely
responsible for (i) all claims which have been submitted by Chaparral Business
Employees under

 

16



--------------------------------------------------------------------------------

the TXI flexible spending account plan but not yet paid as of the Cessation
Time, and (ii) all claims submitted under the Chaparral flexible spending
account plan after the Cessation Time. TXI shall provide Chaparral with copies
of any records available to TXI to document the claims described in clause (i)
above.

 

SECTION 5.9 TXI Assets. Except as provided in Section 5.8 above, TXI shall
retain all claim reserves, bank accounts, trust funds or other balances
maintained by or on behalf of TXI’s Welfare Plans.

 

SECTION 5.10 Past Credit for Amounts Paid. Chaparral shall credit Chaparral
Business Employees with any amounts paid under the TXI Welfare Plans toward
satisfaction of applicable deductible amounts and copayments, coinsurance and
out-of-pocket maximums under the corresponding Welfare Plans maintained by
Chaparral to the extent such payments would have been taken into account under
the TXI Welfare Plans. TXI shall provide Chaparral with copies of any records
available to TXI to document such payments.

 

SECTION 5.11. Disability.

 

(a) Short-Term Disability Benefits. Chaparral shall be responsible for all
claims for short-term disability benefits payable to Chaparral Business
Employees on or after the Distribution Date. TXI shall continue to be
responsible after the Distribution Date to fund all claims for short-term
disability benefits incurred by a Chaparral Business Employee prior to the
Distribution Date.

 

(b) Long-Term Disability Benefits. Chaparral shall continue to be responsible
after the Cessation Time for all claims for long-term disability incurred prior
to the Cessation Time by any Chaparral Business Employee who is absent from
active employment due to a total disability, as defined in the Chaparral
disability plan, on or prior to the Cessation Time. Chaparral shall also assume
and be responsible for long-term disability benefits for any Chaparral Business
Employee who is receiving short-term disability benefits as of the Cessation
Time and who becomes eligible for long-term disability benefits thereafter.
Chaparral shall assume and be solely responsible for all other claims for
long-term disability payable after the Cessation Time with respect to any
Chaparral Business Employee.

 

SECTION 5.12 Cessation of Participation in TXI Non-ERISA Benefit Arrangements.
Except as otherwise provided in this Agreement or as required by the terms of
any TXI Non-ERISA Benefit Arrangement, participation in TXI Non-ERISA Benefit
Arrangements will cease for all Chaparral Business Employees as of the Cessation
Time.

 

SECTION 5.13 Assumption of Certain Employee Related Obligations. Effective as of
the Cessation Time, the Chaparral Parties shall assume, and none of the TXI
Parties or any of their Affiliates shall have any further Liability for, the
following agreements, obligations and Liabilities; provided, however, that if
any such agreement, obligation or Liability cannot be assumed by the Chaparral
Parties for a reason beyond the control of the parties hereto, including the
refusal of a third party to agree to such an assumption, then the Chaparral
Parties shall indemnify the TXI Parties and their Affiliates and hold them
harmless with respect to such agreement, obligation or Liability, as though it
had been assumed by the Chaparral Parties.

 

(a) Agreements entered into between TXI, its Subsidiaries or Affiliates and
Chaparral Business Employees.

 

(b) Agreements entered into between TXI, its Subsidiaries or Affiliates and
independent contractors providing services to the Chaparral Business.

 

(c) All confidentiality and non-compete agreements between TXI, its Subsidiaries
or Affiliates and Chaparral Business Employees.

 

17



--------------------------------------------------------------------------------

(d) All wages, salary, incentive compensation, commissions and bonuses payable
to Chaparral Business Employees after the Cessation Time except that TXI shall
retain Liability for amounts payable to Chaparral Business Employees under all
incentive plans for the 2005 fiscal year.

 

(e) Any severance payments owed, but not yet paid, to any Chaparral Business
Employee whose employment terminated prior to the Cessation Time.

 

(f) All moving expenses incurred by Chaparral Business Employees in connection
with the Distribution.

 

(g) All Liabilities and obligations whatsoever of the Chaparral Business with
respect to claims made by or with respect to Chaparral Business Employees or any
other persons who at any time prior to the Distribution Date had employment
duties primarily related to the Chaparral Business relating to Non-ERISA Benefit
Arrangements with respect to the Chaparral Business and not otherwise retained
or assumed by TXI pursuant to this Agreement, including such liabilities
relating to actions or omissions of or by Chaparral or any officer, director,
employee or agent thereof prior to the Distribution Date.

 

SECTION 5.14 Equity Compensation Plans.

 

(a) Unexercisable Options. Each outstanding option to purchase TXI Common Stock
that is held by a Chaparral Business Employee (a “TXI Option”) shall, to the
extent such TXI Option is not exercisable as of the Cessation Time, be cancelled
and replaced with a substitute option granted by Chaparral to purchase from
Chaparral shares of Chaparral Common Stock (a “Substitute Option”). The number
of shares of Chaparral Common Stock subject to each Substitute Option and the
exercise price per share will be calculated in accordance with the following
formulas:

 

Number of Substitute Options Shares = Number of TXI Option Shares / (Post-Spin
Chaparral Closing Price / Pre-Spin TXI Closing Price)

 

Exercise Price per Share = Post-Spin Chaparral Closing Price x Closing Price
Ratio

 

where

 

“Number of Substitute Option Shares” is the number of shares of Chaparral Common
Stock subject to a Substitute Option that will be granted by Chaparral to a
Chaparral Business Employee. Any fractional number will be rounded down to the
next whole number.

 

“Number of TXI Option Shares” is the number of shares of TXI Common Stock
subject to an unvested TXI Option held by a Chaparral Business Employee at the
Cessation Time.

 

“Post-Spin Chaparral Closing Price” is the closing price of Chaparral Common
Stock sold in the regular way on the first business day after the Distribution
Date.

 

“Pre-Spin TXI Closing Price” is the closing price of TXI Common Stock sold in
the regular way on the Distribution Date.

 

18



--------------------------------------------------------------------------------

“Exercise Price per Share” is the exercise price per share of a Substitute
Option that will be granted by Chaparral to a Chaparral Business Employee.

 

“Closing Price Ratio” is the exercise price per share of an unvested TXI Option
divided by the Pre-Spin TXI Closing Price.

 

Employment or service credited by TXI and its Subsidiaries and Affiliates and
Chaparral shall be taken into account in determining when such Substitute
Options become exercisable, and when they terminate. Except as otherwise
provided herein, each substitute option shall be exercisable upon the same terms
and conditions as were applicable under the related TXI Option immediately prior
to the Cessation Time.

 

(b) Exercisable Options. Each outstanding TXI Option that is, or is scheduled to
be, exercisable as of the Cessation Time shall remain exercisable following the
Distribution Date, pursuant to its terms, only for the period during which such
TXI Option remains exercisable following the holder’s termination of employment
with TXI, its Subsidiaries or Affiliates, provided that the number of shares of
TXI Common Stock subject to each such TXI Option and the exercise price per
share shall be adjusted in the same manner as TXI adjusts options to purchase
TXI Common Stock held by its other employees.

 

(c) Restricted Stock. In connection with the Distribution, the restrictions on
each outstanding share of restricted stock held by a director of TXI who becomes
a director of Chaparral shall lapse in accordance with the terms of the
applicable TXI equity compensation plan and award agreement.

 

(d) Chaparral Performance Share Plan. On the Distribution Date, Chaparral shall
assume and be solely responsible for all obligations and Liabilities under any
outstanding Chaparral Steel Company Performance Share Agreement and Plan.

 

(e) TXI Common Stock Award Plan. On the Distribution Date, Chaparral shall
assume and be solely responsible for all obligations and Liabilities under any
outstanding award under the Texas Industries, Inc. Common Stock Award Plan to
Tommy A. Valenta and William H. Dickert. Such awards to Mr. Valenta and Mr.
Dickert shall be adjusted in the same manner as unexercisable stock options are
adjusted pursuant to Section 5.14(a). TXI will retain sole responsibility for
all obligations and Liabilities under any other outstanding award under the
Texas Industries, Inc. Common Stock Award Plan.

 

(f) Other Equity Awards. Except as provided in Sections 5.14(a) through (e), all
outstanding equity compensation awards held by Chaparral Business Employees
under the TXI equity compensation plans shall be subject to the terms of such
plans and applicable award agreements.

 

SECTION 5.15 Workers’ Compensation. Except as provided herein, Chaparral shall
be solely responsible for all claims for workers’ compensation reported by a
Chaparral Business Employee on or after the Distribution Date. TXI shall
continue to be responsible after the Distribution Date for administering all
claims for workers’ compensation reported by a Chaparral Business Employee prior
to the Distribution Date under the terms of any TXI workers’ compensation policy
or plan; however, Chaparral shall reimburse, and shall indemnify TXI, or its
Subsidiaries or Affiliates, for any amounts payable under such claims. In
accordance with Sections 5.20 and 8.6, TXI shall transfer, or cause to be
transferred, to Chaparral any accrued, unpaid liabilities related to such
incurred claims or incurred but not reported claims which have been accrued by
TXI, its Subsidiaries or Affiliates prior to the Distribution Date. Such
accruals are intended to reflect claims cost within the specified deductible
amount stipulated in each relevant insurance policy for several past years with
open claims. Any adjustments to the accruals required after the Distribution
Date are the sole responsibility of Chaparral and will be remitted as required
by this Agreement in Sections 5.20 and 8.6.

 

19



--------------------------------------------------------------------------------

SECTION 5.16 Accrued Days Off. Chaparral shall recognize and assume all
Liability for all vacation, holiday, flex days and personal days off, including
banked vacation, accrued by Chaparral Business Employees as of the Cessation
Time, and Chaparral shall credit each Chaparral Business Employee with such days
off accrual.

 

SECTION 5.17 Leaves of Absence. Chaparral shall establish leave of absence
policies which are substantially similar to the leave of absence policies
maintained by TXI and will continue to apply such policies to inactive Chaparral
Business Employees who are on an approved leave of absence as of the
Distribution Date. Chaparral Business Employees shall be eligible for leaves of
absence after the Distribution Date to the same extent they would have been had
they remained employed by TXI, its Subsidiaries or Affiliates. Leaves of absence
taken by Chaparral Business Employees prior to the Distribution Date shall be
deemed to have been taken as employees of Chaparral.

 

SECTION 5.18 Defined Contribution and Defined Benefit Plans.

 

 

(a)

Employees’ Retirement Plan.

 

 

(i)

Establishment of Chaparral 401(k) Plan. Effective as of the Distribution Date,
Chaparral shall adopt, establish and maintain a Pension Plan and trust qualified
under section 401(a) and section 501(a) of the Code (the “Chaparral 401(k)
Plan”) that is substantially similar to the TXI Retirement Plan and trust (the
“TXI 401(k) Plan”). Chaparral shall assume and thereafter be solely responsible
for all then existing or future employer Liabilities arising from or related to
the Chaparral 401(k) Plan and the administration thereof. As soon as practicable
after the adoption of the Chaparral 401(k) Plan, Chaparral shall submit an
application to the IRS for a determination regarding the qualification of the
Chaparral 401(k) Plan and shall take any actions not inconsistent with
Chaparral’s other general commitments contained in this Agreement and make any
amendments necessary to receive a favorable determination letter.

 

 

(ii)

Transfer of Account Balances. As soon as administratively practicable after the
Distribution Date, the TXI 401(k) Plan will be split-up into the portion
composed of the assets allocable to the TXI Business Employees, and the portion
composed of assets allocable to the Chaparral Business Employees. The portion of
the TXI 401(k) Plan composed of assets allocable to the Chaparral Business
Employees will then be merged into the Chaparral 401(k) Plan. The assets which
will be transferred in the merger to the Chaparral 401(k) Plan will include
applicable TXI stock and Chaparral stock, and promissory notes evidencing
outstanding loan balances of Chaparral Business Employees, all in accordance
with section 414(l) of the Code. Without limiting the generality of the
foregoing, the transferred assets will remain subject to applicable qualified
domestic relations orders (as defined in section 414(p) of the Code).

 

 

(iii)

Company Contributions. Chaparral shall assume and be responsible for making the
employer contributions to the Chaparral 401(k) Plan accounts of Chaparral
Business Employees for all calendar years beginning with 2005. The employer
contributions for calendar year 2005 shall be calculated on the basis of
Chaparral Business Employees’ income and contributions for calendar year 2005,
regardless of whether earned or paid before or after the Cessation Time.

 

20



--------------------------------------------------------------------------------

 

(b)

Financial Security Plan and Other Deferred Compensation.

 

 

(i)

Establishment of Chaparral Financial Security Plan. TXI maintains four plans
that provide retirement benefits to a select group of management or highly paid
employees, including both TXI Business Employees and Chaparral Business
Employees, collectively the “TXI Financial Security Plan” or “TXI FSP”. The TXI
FSP has been adopted by Chaparral for the benefit if its pre-Distribution Date
employees, and Chaparral has full liability and responsibility to provide the
benefits promised under the TXI FSP to such employees. Effective as of the
Distribution Date, Chaparral shall withdraw from the TXI FSP, shall establish a
form of Financial Security Plan (the “Chaparral FSP”) that is substantially
similar to the form of TXI FSP except that it shall provide benefits solely for
Chaparral Business Employees. Effective on the Distribution Date TXI shall amend
the TXI FSP to exclude Chaparral Business Employees and to provide that the TXI
FSP will provide benefits solely for the TXI Business Employees.

 

 

(ii)

Assumption of Existing Plans. Effective on the Distribution Date, Chaparral
shall assume and thereafter be solely responsible for all then existing or
future employer Liabilities arising from or related to the Chaparral FSP’s
covering any Chaparral Business Employees and the administration thereof.

 

 

(iii)

Transfer of Insurance Policies. As soon as administratively practicable after
the Distribution Date, TXI shall transfer to Chaparral the life insurance
policies on the lives of Chaparral Business Employees who have benefits under
the Chaparral FSP. In addition, Chaparral shall transfer to TXI any life
insurance policies in which Chaparral is the beneficiary on the lives of TXI
Business Employees whose TXI FSP obligations are retained by TXI.

 

 

(iv)

Directors’ Deferred Compensation. TXI permits each of its directors (“TXI
Director”) to annually defer a portion of his or her director fees pursuant to a
Deferred Compensation Agreement (“TXI Director’s Agreement”), and to, in effect,
convert the amount of the deferred compensation into hypothetical TXI shares,
with a corresponding number of actual TXI shares distributed upon the applicable
distribution date set froth in each such TXI Director’s Agreement. Effective on
the Distribution Date, Chaparral shall assume and thereafter be solely
responsible for all then existing or future Liabilities and administrative
responsibilities arising from or related to all TXI Director’s Agreements to
which any TXI Director who becomes a Chaparral director (“Chaparral Director”)
is a party, and such assumed TXI Director’s Agreements are hereafter referred to
as “Chaparral Director’s Agreements”. All of the Agreements will be amended,
effective on the Distribution Date, to provide that (i) the additional
hypothetical Chaparral shares credited under each TXI Director’s Agreement as a
result of the Distribution shall be converted to an equivalent value of TXI
shares, and (ii) the hypothetical TXI shares credited under each Chaparral
Director’s Agreement shall be converted to an equivalent value of hypothetical
Chaparral shares. As a result of such conversions, on the applicable
distribution dates TXI Directors will receive only TXI shares and Chaparral
Directors will receive only Chaparral shares.

 

SECTION 5.19 Past Service Credit. With respect to all Chaparral Business
Employees, Chaparral shall recognize all service, plan participation and
membership recognized under TXI’s Welfare Plans, Non-ERISA Benefit Arrangements,
retirement plans and programs including the TXI 401(k) Plan and the TXI FSP for
purposes of determining benefit eligibility, participation, vesting, and
calculation of benefits under Chaparral’s Welfare Plans, Non-ERISA Benefit
Arrangements, retirement plans and programs including the Chaparral 401(k) Plan,
the Chaparral FSP. TXI will provide to Chaparral copies of any records available
to TXI to document such service, plan participation and membership and cooperate

 

21



--------------------------------------------------------------------------------

with Chaparral to resolve any discrepancies or obtain any missing data for
purposes of determining benefit eligibility, participation, vesting and
calculation of benefits with respect to such Chaparral Business Employees.

 

SECTION 5.20 Reimbursement and Indemnification. The parties hereto agree to
reimburse each other, within 30 days of receipt from the other party of
appropriate verification, for all costs and expenses which each may incur on
behalf of the other as a result of any of the Welfare Plans, Pension Plans and
Non-ERISA Benefit Arrangements and, as contemplated by Section 5.2, any
termination or severance payments or benefits. All Liabilities retained, assumed
or indemnified against by Chaparral pursuant to this Article V shall be deemed
Assumed Liabilities, and all Liabilities retained, assumed or indemnified
against by TXI pursuant to this Article V shall be deemed Retained Liabilities.

 

SECTION 5.21 Further Cooperation. The parties shall provide each other such
records and information as may be necessary or appropriate to carry out their
obligations under this Article V or for the purposes of administering the
Chaparral plans described herein, and they will cooperate in the filing of
documents required by the transfer of assets and liabilities described herein.

 

ARTICLE VI

CERTAIN COVENANTS

 

SECTION 6.1 Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the Parties agrees to use all
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, and to assist and cooperate with the other Parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including (i) the obtaining of all necessary
actions or non-actions, waivers, consents and approvals from Governmental
Authorities and the making of all necessary registrations and filings (including
filings with Governmental Authorities) and the taking of all reasonable steps as
may be necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Authority, (ii) the obtaining of all necessary
consents, approvals or waivers from third parties (“Third Party Consents”),
(iii) the defending of any lawsuits or other legal proceedings, whether judicial
or administrative, challenging this Agreement, the Ancillary Agreements or the
consummation of the transactions contemplated hereby or thereby, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Authority vacated or reversed and (iv) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by this Agreement.

 

SECTION 6.2 Non-Assignable Contracts. If and to the extent that any TXI Party is
unable to obtain any consent, approval or amendment necessary for the transfer
or assignment to any Chaparral Party of any Contract or other rights relating to
the Chaparral Business that would otherwise be transferred or assigned to such
Chaparral Party as contemplated by this Agreement or any other agreement or
document contemplated hereby, (i) such TXI Party shall continue to be bound
thereby and the purported transfer or assignment to such Chaparral Party shall
automatically be deemed deferred until such time as all legal impediments are
removed and all necessary consents have been obtained, and (ii) unless not
permitted by the terms thereof or by law, the Chaparral Parties shall pay,
perform and discharge fully all of the obligations of the TXI Parties thereunder
from and after the Distribution, or such earlier time as such transfer or
assignment would otherwise have taken place, and indemnify the TXI Parties for
all indemnifiable Losses arising out of such performance by such Chaparral
Party. The TXI Parties shall, without further consideration therefor, pay and
remit to the applicable Chaparral Party promptly all monies, rights and other
considerations received in respect of such performance. The TXI Parties shall
exercise or exploit their rights and options under all such Contracts and other
rights, agreements and documents referred to in this Section 6.2 only as
reasonably directed by Chaparral and at Chaparral’s expense. If and when any
such consent, approval or amendment shall be obtained or such Contract or other
right or agreement shall otherwise become transferable or assignable or be able
to be novated, the TXI Parties shall promptly assign or transfer and novate (to
the extent permissible) all of their rights and obligations thereunder to the
applicable Chaparral Party without payment of further consideration, and the
Chaparral

 

22



--------------------------------------------------------------------------------

Party shall, without the payment of any further consideration therefor, assume
such rights and obligations. To the extent that the transfer or assignment of
any Contract or other right (or the proceeds thereof) pursuant to this Section
6.2 is prohibited by law or the terms thereof, this Section 6.2 shall operate to
create a subcontract with the applicable Chaparral Party to perform each
relevant Contract or other right, agreement or document at a subcontract price
equal to the monies, rights and other considerations received by the TXI Parties
with respect to the performance by such Chaparral Party.

 

SECTION 6.3 Novation of Assumed Liabilities; Release of Guarantees.

 

(a) Except as otherwise specifically provided in Section 2.8 with respect to
Shared Contracts and elsewhere in this Agreement, it is expressly understood and
agreed to by the Parties that upon the assumption by the Chaparral Parties of
the Assumed Liabilities, the TXI Parties and their respective officers,
directors and employees shall be released unconditionally by the Chaparral
Parties from any and all Liability, whether joint, several or joint and several,
for the discharge, performance or observance of any of the Assumed Liabilities,
so that the Chaparral Parties will be solely responsible for such Assumed
Liabilities.

 

(b) The Chaparral Parties, at the reasonable request of any TXI Party, shall use
commercially reasonable efforts to obtain, or cause to be obtained, any consent,
approval, release, substitution or amendment required to novate (including with
respect to any federal government contract) or assign all obligations under the
Assumed Liabilities, or to obtain in writing the unconditional release of all
parties to such arrangements other than the Chaparral Parties.

 

(c) If a Chaparral Party is unable to obtain any such required consent,
approval, release, substitution or amendment, the applicable TXI Party shall
continue to be bound by such Assumed Liability and, unless not permitted by law
or the terms thereof, the Chaparral Parties shall, as agent or subcontractor for
the TXI Parties, pay, perform and discharge fully all of the obligations or
other Liabilities of the TXI Parties thereunder from and after the date hereof.
The Chaparral Parties shall indemnify and hold harmless the TXI Parties against
any Liabilities arising in connection with such Assumed Liability. Except as
otherwise set forth in this Agreement, the TXI Parties shall, without further
consideration, pay and remit, or cause to be paid or remitted, to the applicable
Chaparral Party promptly the after-tax amount of all money, rights and other
consideration received by it in respect of such performance (unless any such
consideration is a Retained Asset). If and when any such consent, approval,
release, substitution or amendment shall be obtained or such Assumed Liability
shall otherwise become assignable or be able to be novated, the applicable TXI
Party shall thereafter assign, or cause to be assigned, all of their rights,
obligations and other Liabilities thereunder to the applicable Chaparral Party
without payment of further consideration, and the Chaparral Parties shall,
without the payment of any further consideration, assume such rights and
obligations.

 

SECTION 6.4 Further Assurances.

 

(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws,
regulations and agreements to consummate and make effective the Distribution and
the other agreements and documents contemplated hereby. Without limiting the
generality of the foregoing, each Party shall cooperate with the other Party to
execute and deliver, or use commercially reasonable efforts to cause to be
executed and delivered, all instruments, including instruments of conveyance,
assignment and transfer, and to make all filings with, and to obtain all
consents, approvals or authorizations of, any Governmental Authority or any
other Person under any permit, license, Contract or other instrument, and to
take all such other actions as such Party may reasonably be requested to take by
the other Party from time to time, consistent with the terms of this Agreement,
in order to confirm the title of the Chaparral Parties to all of the Transferred
Assets and the Chaparral Business, to put the applicable Chaparral Party in
actual possession and

 

23



--------------------------------------------------------------------------------

operating control thereof and to permit the applicable Chaparral Party to
exercise all rights with respect thereto and to effectuate the provisions and
purposes of this Agreement and the other agreements and documents contemplated
hereby or thereby.

 

(b) If any asset used principally in and reasonably necessary to the conduct of
the Chaparral Business is not transferred to the applicable Chaparral Party, or
any asset used principally in and reasonably necessary to the conduct of the
Retained Business is transferred to any Chaparral Party, TXI and Chaparral shall
negotiate in good faith after the Distribution to determine whether such asset
should be transferred to a Chaparral Party or to a TXI Party, as the case may
be, and the terms and conditions upon which such asset shall be made available
to a Chaparral Party or to a TXI Party, as the case may be. Unless expressly
provided to the contrary in this Agreement or any Ancillary Agreement, if any
Liability arising out of or relating to the Chaparral Business is retained by
any TXI Party, or any Liability arising out of or relating to the Retained
Business is assumed by any Chaparral Party, TXI and Chaparral shall negotiate in
good faith after the Distribution to determine whether such Liability should be
transferred to a Chaparral Party or a TXI Party, as the case may be, and/or the
terms and conditions upon which any such Liability shall be transferred.

 

SECTION 6.5 Collection of Accounts Receivable.

 

(a) Following the Distribution, the TXI Parties shall be entitled to control all
collection actions related to the Retained Business and the Chaparral Parties
shall be entitled to control all collection actions related to the Chaparral
Business, in each case including the determination of what actions are necessary
or appropriate and when and how to take any such action.

 

(b) If, after the Distribution, any Chaparral Party shall receive any remittance
from any account debtors with respect to the accounts receivable arising out of
the Retained Business or other amounts due any TXI Party in respect of services
rendered by any TXI Party, or any TXI Party shall receive any remittance from
any account debtors with respect to the accounts receivable arising out of the
Chaparral Business or other amounts due any Chaparral Party in respect of
services rendered by any Chaparral Party, such Party shall receive and deposit
such remittance and hold the same for the benefit of the other Party. The
Parties shall reconcile any amounts held under this Section 6.5 on a weekly
basis, with the difference between the amounts held by each Party for the
benefit of the other being settled by a cash payment to be made as soon as
practicable following such reconciliation and, in any event, no later than five
business days following the completion of such reconciliation.

 

(c) Each Party shall deliver to the other such schedules and other information
with respect to accounts receivable as each shall reasonably request from time
to time in order to permit such Parties to reconcile their respective records
and to monitor the collection of all accounts receivable. Each Party shall
afford the other reasonable access to its books and records relating to any
accounts receivable.

 

SECTION 6.6 Election of Chaparral Board of Directors. Prior to the Distribution,
TXI agrees to vote all shares of Chaparral Common Stock held by it in favor of
the nominees to the Board of Directors of Chaparral, as set forth on Schedule
6.6.

 

SECTION 6.7 Late Payments. Except as expressly provided to the contrary in this
Agreement or in any Ancillary Agreement, any amount not paid when due pursuant
to this Agreement or any Ancillary Agreement (and any amounts billed or
otherwise invoiced or demanded and properly payable that are not paid within 30
days of the date of such bill, invoice or other demand) shall accrue interest at
a rate per annum equal to the Prime Rate.

 

24



--------------------------------------------------------------------------------

SECTION 6.8 Registration and Listing. Prior to the Distribution:

 

(a) TXI and Chaparral shall cooperate with respect to the preparation of the
registration statement on Form 10, including such amendments or supplements
thereto as may be necessary (together, the “Registration Statement”), to effect
the registration of the Chaparral Common Stock under the Exchange Act. The
Registration Statement shall include or incorporate by reference an information
statement to be sent by TXI to its stockholders in connection with the
Distribution (the “Information Statement”). Chaparral and TXI shall use
commercially reasonable efforts to cause the Registration Statement to become
and remain effective under the Exchange Act as soon as reasonably practicable.
As soon as practicable, after the Record Date, TXI shall mail the Information
Statement to the holders of TXI Common Stock.

 

(b) The Parties shall use commercially reasonable efforts to take all such
action as may be necessary or appropriate under state and foreign securities and
“Blue Sky” laws in connection with the transactions contemplated by this
Agreement.

 

(c) TXI and Chaparral shall prepare, and Chaparral shall file and seek to make
effective, an application for the listing of the Chaparral Common Stock on the
NASDAQ National Market, subject to official notice of issuance. TXI shall, to
the extent commercially reasonable, give notice of the Record Date in compliance
with Rule 10b-17 of the Securities Exchange Act of 1934, as amended.

 

(d) The Parties shall cooperate in preparing, filing with the SEC and causing to
become effective any registration statements or amendments thereto that are
necessary or appropriate in order to effect the transactions contemplated hereby
or to reflect the establishment of, or amendments to, any employee benefit plans
contemplated hereby.

 

SECTION 6.9 No Noncompetition. After the Distribution, either Party may, except
as otherwise provided in the Ancillary Agreements, (i) engage in the same or
similar activities or lines of business as the other Party or (ii) do business,
or refrain from doing business, with any potential or actual supplier or
customer of the other Party.

 

SECTION 6.10 Litigation.

 

(a) As of the Distribution, the Chaparral Parties shall assume and, except as
provided in Article VIII, pay all Liabilities that may result from the Assumed
Actions and all fees and costs relating to the defense of the Assumed Actions,
including attorneys’ fees and costs incurred after the Distribution. “Assumed
Actions” means those cases, claims and investigations (in which any TXI Party or
any Affiliate of a TXI Party, other than a Chaparral Party, is a defendant or
the party against whom the claim or investigation is directed) primarily related
to the Chaparral Business, including those listed on Schedule 6.10(a).

 

(b) The TXI Parties shall transfer the Transferred Actions to Chaparral, and
Chaparral shall receive and have the benefit of all of the proceeds of such
Transferred Actions. “Transferred Actions” means those cases and claims (in
which any TXI Party or any of its Affiliates is a plaintiff or claimant)
primarily relating to the Chaparral Business, including those listed on Schedule
6.10(b).

 

(c) Each Party agrees that at all times from and after the Distribution, if an
Action is commenced by a third party naming both Parties as defendants thereto
and with respect to which one Party is a nominal defendant, then the other Party
shall use commercially reasonable efforts to cause such nominal defendant to be
removed from such Action.

 

SECTION 6.11 Signs; Use of Company Name. Prior to December 31, 2005, Chaparral
shall remove (or, if necessary, on an interim basis cover up) any and all
exterior and interior signs and identifiers on the Transferred Assets that refer
or pertain to TXI, any TXI Party or the Retained Business, in the case

 

25



--------------------------------------------------------------------------------

of Chaparral, or that refer or pertain to Chaparral, any Chaparral Party or the
Chaparral Business on the Retained Assets, in the case of TXI. Such removal
shall be at the expense of the Party that owns the signs. After such period, (i)
the Chaparral Parties shall not use or display the names “Texas Industries”,
“TXI” or any variations thereof, or other Trademarks, trade names, logos or
identifiers using any of such names or otherwise owned by or licensed to any TXI
Party that have not been assigned or licensed to a Chaparral Party, and (ii) the
TXI Parties shall not use or display the name “Chaparral” or any variations
thereof, or other Trademarks, trade names, logos or identifiers using any of
such names or otherwise owned by or licensed to any Chaparral Party that have
not been assigned or licensed to a TXI Party (collectively, the “Non-Permitted
Names”), without the prior written consent of the other Party; provided,
however, that notwithstanding the foregoing, nothing contained in this Agreement
shall prevent either Party from using the other’s name in public filings with
Governmental Authorities, materials intended for distribution to either Party’s
stockholders or any other communication in any medium that describes the
relationship between the Parties, including materials distributed to employees
relating to the transition of employee benefit plans; provided further that
Chaparral shall be permitted to use its inventories of packaging and promotional
materials and other supplies existing on the date hereof that bear the TXI name
or logo until June 30, 2006.

 

SECTION 6.12 Transition Services. Although neither Party is aware of any
transition services that either Party will be required to provide to the other
after the Distribution, for a period of one year after the Distribution if
either Party discovers that it requires the continuation of any service that had
been provided by the other Party prior to the Distribution, each Party will
negotiate in good faith an agreement to provide such services. Such agreement
will provide that such services will be provided for up to two years after the
Distribution at a price and on terms that could be obtained on an arms length
basis from an independent third party. Such services may include the licensing
of any intellectual property rights owned by one Party and used by the other
Party prior to the Distribution.

 

ARTICLE VII

CONDITIONS TO THE DISTRIBUTION

 

The obligation of TXI to effect the Distribution is subject to the satisfaction
or the waiver by TXI of each of the following conditions:

 

SECTION 7.1 Consummation of Pre-Distribution Transactions. The pre-Distribution
transactions contemplated by Article II of this Agreement shall have been
consummated in all material respects.

 

SECTION 7.2 Effectiveness of Registration Statement; No Stop Order. The
Registration Statement shall have been declared effective by the SEC, and no
stop order suspending the effectiveness of the Registration Statement shall have
been initiated or, to the knowledge of either of the Parties, threatened by the
SEC.

 

SECTION 7.3 Approval of NASDAQ Listing Application. The Chaparral Common Stock
to be distributed in the Distribution shall have been approved for listing on
the NASDAQ National Market, subject to official notice of issuance.

 

SECTION 7.4 Approval by TXI Board of Directors. This Agreement and the
transactions contemplated hereby, including the declaration of the Distribution
and a determination that TXI has sufficient surplus for the dividend in
accordance with Section 170 of the Delaware General Corporation Law, shall have
been duly approved by the Board of Directors of TXI in accordance with
applicable law and the Restated Certificate of Incorporation, as amended, and
By-Laws of TXI.

 

26



--------------------------------------------------------------------------------

SECTION 7.5 Receipt of Tax Opinion. TXI’s Board of Directors shall have received
an opinion satisfactory to it of its tax counsel which shall not have been
rescinded, substantially to the effect that the Contribution will qualify as a
tax-free transaction for federal income tax purposes under Section 368(a)(1)(D)
of the Code, that the Distribution will qualify as a tax-free distribution for
federal income tax purposes under Section 355 of the Code, and that no income,
gain or loss will be recognized by TXI, Chaparral or the TXI stockholders as a
result of the Contribution or the Distribution.

 

SECTION 7.6 Consents.

 

(a) All Material Governmental Approvals and Consents required to permit the
valid consummation of the Distribution shall have been obtained without any
conditions being imposed that would have a material adverse effect on TXI or
Chaparral.

 

(b) TXI shall have obtained the Third Party Consents that shall be required in
connection with the Distribution or Contribution, including any consents
required from holders of TXI’s 10 1/4% Senior Notes due 2011 (to the extent not
theretofore repaid), except those for which the failure to obtain such consents,
approvals or waivers would not, in the reasonable opinion of TXI, individually
or in the aggregate have a material adverse effect on TXI, Chaparral or the
consummation of the Distribution or Contribution.

 

SECTION 7.7 No Other Events. No other events or developments shall have occurred
that, in the judgment of the TXI Board of Directors, would result in the
Distribution having a material adverse effect on TXI or its stockholders.

 

SECTION 7.8 No Actions. No action, suit or proceeding shall have been instituted
or threatened by or before any court or quasi-judicial or administrative agency
of any federal, state, local or foreign jurisdiction or before any arbitrator to
restrain, enjoin or otherwise prevent the Distribution or the other transactions
contemplated by this Agreement (including a stop order with respect to the
effectiveness of the Registration Statement), and no order, injunction,
judgment, ruling or decree issued by any court of competent jurisdiction shall
be in effect restraining the Distribution or such other transactions.

 

SECTION 7.9 Compliance with State and Foreign Securities and “Blue Sky” Laws.
The Parties shall have taken all such action as may be necessary or appropriate
under state and foreign securities and “blue sky” laws in connection with the
Distribution.

 

SECTION 7.10 Resignations. Prior to the Distribution, all of TXI’s designees
shall have resigned or been removed as officers and from all Boards of Directors
or similar governing bodies of all Chaparral Parties and all of Chaparral’s
designees shall have resigned or been removed as officers and from all Boards of
Directors or similar governing bodies of all TXI Parties.

 

SECTION 7.11 Dissemination of Information to TXI Stockholders. Prior to the
Distribution, the Parties shall have prepared and mailed to the holders of TXI
Common Stock such information concerning Chaparral, its business, operations and
management, the Distribution and such other matters as TXI shall reasonably
determine and as may be required by law.

 

SECTION 7.12 Ancillary Agreements. Each of the Ancillary Agreements shall have
been executed and delivered, and each of such agreements shall be in full force
and effect.

 

SECTION 7.13 Satisfaction of Conditions. The satisfaction of the foregoing
conditions are for the sole benefit of TXI and shall not give rise to or create
any duty on the part of TXI or the TXI Board of Directors to waive or not waive
any such condition, to effect the Distribution or in any way limit TXI’s power
of termination set forth in Section 13.12.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

INSURANCE MATTERS

 

SECTION 8.1 Insurance Prior to the Distribution Date. Except as may otherwise be
expressly provided in this Article VIII, the TXI Parties and their Affiliates
shall not have any Liability whatsoever as a result of the insurance policies
and practices of TXI and its Subsidiaries and Affiliates in effect at any time
prior to the Distribution Date, including as a result of the level or scope of
any such insurance, the creditworthiness of any insurance carrier, the terms and
conditions of any policy and the adequacy or timeliness of any notice to any
insurance carrier with respect to any claim or potential claim or otherwise.

 

SECTION 8.2 Ownership of Existing Policies and Programs. TXI or one or more of
the other TXI Parties shall continue to own all property damage and business
interruption, and liability insurance policies and programs, including, without
limitation, primary and excess general liability, executive liability,
automobile, workers’ compensation, property damage and business interruption,
crime and surety insurance policies, in effect on or before the Distribution
Date (collectively, the “TXI Policies” and individually, a “TXI Policy”).
Subject to the provisions of this Agreement, the TXI Parties shall retain all of
their respective rights, benefits and privileges, if any, under the TXI
Policies. Nothing contained herein shall be construed to be an attempted
assignment of or a change to any part of the ownership of the TXI Policies. With
respect to any claim relating to the Chaparral Business or the Transferred
Assets, TXI shall have sole responsibility for claims administration and
financial administration of the TXI Policies and such administration shall be
governed solely by the terms of Sections 8.5 and 8.6.

 

SECTION 8.3 Maintenance of Insurance for Chaparral. Through the Distribution
Date, TXI will maintain in full force and effect its existing insurance to the
extent that it applies to the Transferred Assets or the Chaparral Business.

 

SECTION 8.4 Acquisition and Maintenance of Post-Distribution Insurance by
Chaparral. Commencing on and as of the Distribution Date, Chaparral shall be
responsible for establishing and maintaining separate property damage and
business interruption and liability insurance policies and programs (including,
primary and excess general liability, executive liability, automobile, workers’
compensation, property damage and business interruption, crime, surety and other
similar insurance policies) for activities and claims involving any Chaparral
Party or any of their Affiliates, the Chaparral Business and the Transferred
Assets, in each case with commercially reasonable limits and deductibles. Each
of the Chaparral Parties and its Affiliates, as appropriate, shall be
responsible for all administrative and financial matters relating to insurance
policies established and maintained by the Chaparral Parties for such claims
relating to any period on or after the Distribution.

 

SECTION 8.5 Property Damage and Business Interruption Insurance Claims
Administration for Pre-Distribution Claims. For property damage and business
interruption Losses related to the Transferred Assets or the Chaparral Business
which occur prior to the Distribution Date, TXI shall have the sole right,
responsibility and authority to prepare and process claims, including claims
that are to be paid by the TXI Parties in whole or in part because of insurance
or reinsurance in support of property damage and business interruption insurance
maintained by TXI prior to the Distribution Date. Any amounts received by TXI
with respect to any such unresolved claims in existence on the Distribution Date
that are settled subsequent to the Distribution Date shall be paid to Chaparral
within five (5) business days of receipt thereof by TXI.

 

SECTION 8.6 Liability and Workers Compensation Insurance Claims Administration
for Pre-Distribution Claims. The TXI Parties shall have the sole right,
responsibility and authority for liability and workers compensation claims
administration and financial administration of pre-Distribution claims that
relate to or affect the TXI Policies or that are uninsured due to the terms of
the TXI Policies. Upon notification by a Chaparral Party of a claim relating to
a Chaparral Party under one or more of the TXI Policies, TXI shall cooperate
with Chaparral in asserting and pursuing coverage and payment for such claim by
the appropriate insurance carrier(s). In asserting and pursuing such coverage
and payment, and

 

28



--------------------------------------------------------------------------------

subject to Section 10.6, TXI shall have sole power and authority to make binding
decisions, determinations, commitments and stipulations on its own behalf and on
behalf of the Chaparral Parties, which decisions, determinations, commitments
and stipulations shall be final and conclusive if reasonably made to maximize
the overall economic benefit of the TXI Policies. The Chaparral Parties shall
assume responsibility for, and shall pay to the appropriate insurance carriers
or other Persons, any premiums, retrospectively-rated premiums, defense costs,
indemnity payments, deductibles, retentions or uninsured costs arising from
liability or workers compensation Losses which are uninsured because of coverage
terms or conditions of the policies covering such Losses, or other charges
(collectively, “Insurance Charges”) whenever arising, which shall become due and
payable under the terms and conditions of any applicable TXI Policy in respect
of any Liabilities, Losses, claims, Actions or occurrences, whenever arising or
becoming known, arising out of the ownership, use or operation of any of the
assets, businesses, operations or Liabilities of any Chaparral Party or any of
its Affiliates, when the same relate to the period prior to, on or after the
Distribution Date. To the extent that the terms of any applicable TXI Policy
provide that any TXI Party shall have an obligation to pay or guarantee the
payment of any Insurance Charges relating to any Chaparral Party, TXI shall be
entitled to demand that Chaparral make such payment directly to the Person
entitled thereto. In connection with any such demand, TXI shall submit to
Chaparral a copy of any invoice or listing of claims received by TXI pertaining
to such Insurance Charges together with appropriate supporting documentation. In
the event that Chaparral fails to pay any such Insurance Charges when due and
payable, whether at the request of the Person entitled to payment or upon demand
by TXI, the TXI Parties may (but shall not be required to) pay such Insurance
Charges for and on behalf of the Chaparral Parties and, thereafter, Chaparral
Parties shall forthwith reimburse TXI for such payment within 30 days. Subject
to the other provisions of this Article VIII, the retention by TXI of the TXI
Policies and the responsibility for claims administration and financial
administration of such policies are in no way intended to limit, inhibit or
preclude any right of Chaparral, TXI or any other insured to insurance coverage
for any insured claims under the TXI Policies.

 

SECTION 8.7 Non-Waiver of Rights to Coverage. An insurance carrier that would
otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto, or, solely by virtue of the provisions of
this Article VIII, have any subrogation rights with respect thereto. No
insurance carrier or any third party shall be entitled to a benefit (i.e. a
benefit they would not be entitled to receive had no Distribution occurred or in
the absence of the provisions of this Article VIII) by virtue of the provisions
hereof.

 

SECTION 8.8 Scope of Affected Policies of Insurance. The provisions of this
Article VIII relate solely to matters involving property, damage and business
interruption, and liability insurance policies and programs, including, without
limitation, primary and excess general liability, executive liability,
automobile, workers’ compensation, property damage and business interruption,
crime and surety insurance policies, and shall not be construed to affect any
obligation of or impose any obligation on the Parties with respect to any life,
health and accident, dental or medical or any other insurance policies
applicable to any of the officers, directors, employees or other representatives
of the Parties or their Affiliates.

 

ARTICLE IX

EXPENSES

 

SECTION 9.1 Allocation of Expenses. Except as otherwise provided in this
Agreement or any other agreement contemplated hereby, or as otherwise agreed to
in writing by the Parties, all fees and expenses incurred in connection with the
transactions contemplated hereby or thereby, other than the Debt Issuance Costs,
shall be paid by TXI. Specifically, (i) TXI shall absorb all of the costs
associated with the dedication of internal resources and personnel to the
transactions contemplated hereby at all times prior to the Distribution Date,
and (ii) TXI shall pay all fees and expenses that are related directly to the
implementation of the Distribution transactions on or prior to the Distribution
Date. Chaparral shall pay all Debt Issuance Costs. All fees and expenses
incurred after the Distribution Date shall be paid by the party incurring such
fees and expenses.

 

29



--------------------------------------------------------------------------------

ARTICLE X

INDEMNIFICATION

 

SECTION 10.1 Release of Pre-Distribution Claims.

 

(a) Except as provided in Section 10.1(b), effective as of the Distribution
Date, each Party does hereby, on behalf of itself and its respective
Subsidiaries and Affiliates, successors and assigns and all Persons who at any
time prior to the Distribution Date have been shareholders, directors, officers,
agents or employees of either Party (in each case, in their respective
capacities as such), remise, release and forever discharge the other Party, its
respective Subsidiaries and Affiliates, successors and assigns and all Persons
who at any time prior to the Distribution Date have been shareholders,
directors, officers, agents or employees of such Party (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Distribution Date, including in
connection with the transactions and all other activities to implement the
Distribution.

 

(b) Nothing contained in Section 10.1(a) shall impair any right of any Person
identified in Section 10.1(a) to enforce this Agreement, any Ancillary Agreement
or any agreements, arrangements, commitments or understandings that are
specified in Section 2.7 or the Schedule thereto not to terminate as of the
Distribution Date, in each case in accordance with its terms. Nothing contained
in Section 10.1(a) shall release any Person from:

 

 

(i)

any Liability provided in or resulting from any agreement of the Parties that is
specified in Section 2.7 or the Schedule thereto as not to terminate as of the
Distribution Date, or any other Liability specified in Section 2.7 as not to
terminate as of the Distribution Date;

 

 

(ii)

any Liability, contingent or otherwise, assumed, transferred, assigned, retained
or allocated to a Party, its Subsidiaries or Affiliates in accordance with, or
any other Liability of any Party, its Subsidiaries or Affiliates under this
Agreement;

 

 

(iii)

any Liability that any Indemnified Party may have with respect to
indemnification or contribution pursuant to this Agreement for claims brought
against the Parties or their respective Subsidiaries or Affiliates by third
Persons, which Liability shall be governed by the provisions of this Article X
and, if applicable, the appropriate provisions of the Ancillary Agreements.

 

(c) Neither Party shall make, nor permit any of its Subsidiaries or Affiliates
to make, any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or indemnification, against the
other Party, or any other Person released pursuant to Section 10.1(a), with
respect to any Liability released pursuant to Section 10.1(a).

 

(d) It is the intent of each of the Parties by virtue of the provisions of this
Section 10.1 to provide for a full and complete release and discharge of all
Liabilities existing or arising from all acts and events occurring or failing to
occur or alleged to have occurred or to have failed to occur and all conditions
existing or alleged to have existed on or before the Distribution Date, between
the Parties (including any contractual agreements or arrangements existing or
alleged to exist between the Parties on or before the Distribution Date), except
as expressly set forth in Section 10.1(b). At any time, at the reasonable
request of either Party, the other Party shall execute and deliver releases
reflecting the provisions hereof.

 

30



--------------------------------------------------------------------------------

SECTION 10.2 Indemnification by Chaparral. Except as provided in Section 10.5
and except as expressly provided in the Ancillary Agreements, Chaparral shall,
and shall cause each of the other Chaparral Parties to, indemnify, defend and
hold harmless the TXI Parties and each of their Affiliates, directors, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “TXI Indemnified Parties”), from and
against any and all Expenses or Losses incurred or suffered by one or more of
the TXI Indemnified Parties, in connection with, relating to, arising out of or
due to, directly or indirectly, any of the following items:

 

(a) any claim that the information relating to a Chaparral Party included in the
Registration Statement, the Information Statement or the Offering Memorandum is
or was false or misleading with respect to any material fact or omits or omitted
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, regardless of whether the occurrence, action or other
event giving rise to the applicable matter took place prior to or subsequent to
the Distribution Date;

 

(b) the Chaparral Business as conducted before, on or after the Distribution
Date;

 

(c) the Transferred Assets;

 

(d) the Assumed Liabilities; and

 

(e) the breach by any Chaparral Party of any covenant or agreement set forth in
this Agreement, any Ancillary Agreement or any Conveyancing Instrument,

 

in each case, regardless of when or where the loss, claim, accident, occurrence,
event or happening giving rise to the Expense or Loss took place, or whether any
such loss, claim, accident, occurrence, event or happening is known or unknown,
or reported or unreported.

 

SECTION 10.3 Indemnification by TXI. Except as provided in Section 10.5 and
except as expressly provided in the Ancillary Agreements, TXI shall indemnify,
defend and hold harmless the Chaparral Parties and each of their Affiliates,
directors, officers, employees and agents, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Chaparral
Indemnified Parties”), from and against any and all Expenses or Losses incurred
or suffered by one or more of the Chaparral Indemnified Parties in connection
with, relating to, arising out of or due to, directly or indirectly, any of the
following items:

 

(a) any claim that the information relating to TXI (but excluding information
relating to Chaparral) included in the Registration Statement, the Information
Statement or the Offering Memorandum is or was false or misleading with respect
to any material fact or omits or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, regardless of
whether the occurrence, action or other event giving rise to the applicable
matter took place prior to or subsequent to the Distribution Date;

 

(b) the business (other than the Chaparral Business) conducted by the TXI
Parties or predecessors before, on or after the Distribution Date;

 

(c) the assets owned by the TXI Parties other than the Transferred Assets;

 

(d) the Liabilities (including the Retained Liabilities) of the TXI Parties
other than the Assumed Liabilities;

 

31



--------------------------------------------------------------------------------

(e) the breach by any TXI Party of any covenant or agreement set forth in this
Agreement, any Ancillary Agreement or any Conveyancing Instrument;

 

regardless of when or where the loss, claim, accident, occurrence, event or
happening giving rise to the Expense or Loss took place, or whether any such
loss, claim, accident, occurrence, event or happening is known or unknown, or
reported or unreported.

 

SECTION 10.4 Applicability of and Limitation on Indemnification. EXCEPT AS
EXPRESSLY PROVIDED HEREIN, THE INDEMNITY OBLIGATION UNDER THIS ARTICLE X SHALL
APPLY NOTWITHSTANDING ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY INDEMNIFIED
PARTY AND SHALL APPLY WITHOUT REGARD TO WHETHER THE LOSS, LIABILITY, CLAIM,
DAMAGE, COST OR EXPENSE FOR WHICH INDEMNITY IS CLAIMED HEREUNDER IS BASED ON
STRICT LIABILITY, ABSOLUTE LIABILITY, ANY OTHER THEORY OF LIABILITY OR ARISES AS
AN OBLIGATION FOR CONTRIBUTION.

 

SECTION 10.5 Adjustment of Indemnifiable Losses.

 

(a) The amount that any Party or any of its Affiliates (an “Indemnifying Party”)
is required to pay to any Person entitled to indemnification hereunder (an
“Indemnified Party”) shall be reduced by any insurance proceeds and other
amounts actually recovered by or on behalf of such Indemnified Party in
reduction of the related Expense or Loss. If an Indemnified Party receives a
payment (an “Indemnity Payment”) required by this Agreement from an Indemnifying
Party in respect of any Expense or Loss and subsequently actually receives
insurance proceeds or other amounts in respect of such Expense or Loss, then
such Indemnified Party shall pay to the Indemnifying Party a sum equal to the
lesser of (1) the after-tax amount of such Insurance Proceeds or other amounts
actually received or (2) the net amount of Indemnity Payments actually received
previously. The Indemnified Party agrees that the Indemnifying Party shall be
subrogated to such Indemnified Party under any insurance policy.

 

(b) An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto, or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto.

 

(c) Indemnity Payments (i) shall be increased to take into account any Tax Costs
incurred by the Indemnified Party arising from any Indemnity Payments from the
Indemnifying Party and (ii) shall be reduced to take into account any Tax
Benefit received by the Indemnified Party arising from the incurrence or payment
of any Indemnity Payment.

 

(d) Amounts paid by TXI to or for the benefit of Chaparral, or by Chaparral to
or for the benefit of TXI, under this Article X (and under other specified
provisions of this Agreement) shall be treated by the Parties, for all
applicable tax purposes, as adjustments to the amount of Transferred Assets.

 

SECTION 10.6 Procedures for Indemnification of Third Party Claims.

 

(a) If any third party shall make any claim or commence any arbitration
proceeding or suit (collectively, a “Third Party Claim”) against any one or more
of the Indemnified Parties with respect to which an Indemnified Party intends to
make any claim for indemnification against any Chaparral Party under Section
10.2 or against TXI Party under Section 10.3, such Indemnified Party shall
promptly give written notice to the Indemnifying Party describing such Third
Party Claim in reasonable detail. Notwithstanding the foregoing, the failure of
any Indemnified Party to provide notice in accordance with this Section 10.6(a)
shall not relieve the related Indemnifying Party of its obligations under this
Article X, except to the extent that such Indemnifying Party is actually
prejudiced by such failure to provide notice.

 

32



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall have 30 days after receipt of the notice
referred to in Section 10.6(a) to notify the Indemnified Party that it elects to
conduct and control the defense of such Third Party Claim. If the Indemnifying
Party does not give the foregoing notice, the Indemnified Party shall have the
right to defend, contest, settle or compromise such Third Party Claim in the
exercise of its exclusive discretion subject to the provisions of Section
10.6(c), and the Indemnifying Party shall, upon request from any of the
Indemnified Parties, promptly pay to such Indemnified Parties in accordance with
the other terms of this Section 10.6(b) the amount of any Expense or Loss
resulting from their Liability to the third party claimant. If the Indemnifying
Party gives the foregoing notice, the Indemnifying Party shall have the right to
undertake, conduct and control, through counsel reasonably acceptable to the
Indemnified Party, and at its sole expense, the conduct and settlement of such
Third Party Claim, and the Indemnified Party shall cooperate with the
Indemnifying Party in connection therewith, provided that (i) the Indemnifying
Party shall not thereby permit any lien, encumbrance or other adverse charge to
thereafter attach to any asset of any Indemnified Party; (ii) the Indemnifying
Party shall not thereby permit any injunction against any Indemnified Party;
(iii) the Indemnifying Party shall permit the Indemnified Party and counsel
chosen by the Indemnified Party and reasonably acceptable to the Indemnifying
Party to monitor such conduct or settlement and shall provide the Indemnified
Party and such counsel with such information regarding such Third Party Claim as
either of them may reasonably request (which request may be general or
specific), but the fees and expenses of such counsel chosen by the Indemnified
Party (including allocated costs of in-house counsel and other personnel) shall
be borne by the Indemnified Party unless (A) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(B) the named parties to any such Third Party Claim include the Indemnified
Party and the Indemnifying Party and in the reasonable opinion of counsel to the
Indemnified Party representation of both parties by the same counsel would be
inappropriate due to actual or likely conflicts of interest between them, in
either of which cases the reasonable fees and disbursements of counsel for such
Indemnified Party (including allocated costs of in-house counsel and other
personnel) shall be paid by the Indemnified Party; and (iv) the Indemnifying
Party shall agree promptly to reimburse to the extent required under this
Article X the Indemnified Party for the full amount of any Expense or Loss
resulting from such Third Party Claim and all related expenses incurred by the
Indemnified Party. In no event shall the Indemnifying Party, without the prior
written consent of the Indemnified Party, settle or compromise any claim or
consent to the entry of any judgment that does not include as an unconditional
term thereof the giving by the claimant or the plaintiff to the Indemnified
Party a release from all Liability in respect of such claim.

 

If the Indemnifying Party shall not have undertaken the conduct and control of
the defense of any Third Party Claim as provided above, the Indemnifying Party
shall nevertheless be entitled through counsel chosen by the Indemnifying Party
and reasonably acceptable to the Indemnified Party to monitor the conduct or
settlement of such claim by the Indemnified Party, and the Indemnified Party
shall provide the Indemnifying Party and such counsel with such information
regarding such Third Party Claim as either of them may reasonably request (which
request may be general or specific), but all costs and expenses incurred in
connection with such monitoring shall be borne by the Indemnifying Party.

 

(c) So long as the Indemnifying Party is contesting any such Third Party Claim
in good faith, the Indemnified Party shall not pay or settle any such Third
Party Claim. Notwithstanding the foregoing, the Indemnified Party shall have the
right to pay or settle any such Third Party Claim, provided that in such event
the Indemnified Party shall waive any right to indemnity therefor by the
Indemnifying Party, and no amount in respect thereof shall be claimed as an
Expense or a Loss under this Article X.

 

If the Indemnified Party determines in its reasonable good faith judgment that
the Indemnifying Party is not contesting such Third Party Claim in good faith,
the Indemnified Party shall have the right to undertake control of the defense
of such Third Party Claim upon five days written notice to the Indemnifying
Party and thereafter to defend, contest, settle or compromise such Third Party
Claim in the exercise of its exclusive discretion.

 

33



--------------------------------------------------------------------------------

If the Indemnified Party shall have undertaken the conduct and control of the
defense of any Third Party Claim as provided above, the Indemnified Party, on
not less than 45 days prior written notice to the Indemnifying Party, may make
settlement (including payment in full) of such Third Party Claim, and such
settlement shall be binding upon the Parties for the purposes hereof, unless
within said 45-day period the Indemnifying Party shall have requested the
Indemnified Party to contest such Third Party Claim at the expense of the
Indemnifying Party. In such event, the Indemnified Party shall promptly comply
with such request and the Indemnifying Party shall have the right to direct the
defense of such claim or any litigation based thereon subject to all of the
conditions of Section 10.6(b). Notwithstanding anything in this Section 10.6(c)
to the contrary, if the Indemnified Party, in the good-faith belief that a claim
may materially and adversely affect it other than as a result of money damages
or other money payments, advises the Indemnifying Party that it has determined
to settle a claim, the Indemnified Party shall have the right to do so at its
own cost and expense, without any requirement to contest such claim at the
request of the Indemnifying Party, but without any right under the provisions of
this Article X for indemnification by the Indemnifying Party.

 

(d) To the extent that, with respect to any claim governed by the Tax Sharing
Agreement, there is any inconsistency between the provisions of the Tax Sharing
Agreement and this Section 10.6, the provisions of the Tax Sharing Agreement
shall control with respect to such claim.

 

SECTION 10.7 Procedures for Indemnification of Direct Claims. Any claim for
indemnification on account of an Expense or a Loss made directly by the
Indemnified Party against the Indemnifying Party and that does not result from a
Third Party Claim shall be asserted by written notice from the Indemnified Party
to the Indemnifying Party specifically claiming indemnification hereunder. Such
Indemnifying Party shall have a period of 45 days after the receipt of such
notice within which to respond thereto. If such Indemnifying Party does not
respond within such 45-day period, such Indemnifying Party shall be deemed to
have accepted responsibility to make payment and shall have no further right to
contest the validity of such claim. If such Indemnifying Party does respond
within such 45-day period and rejects such claim in whole or in part, such
Indemnified Party shall be free to pursue resolution as provided in Article XI.

 

SECTION 10.8 Contribution. If the indemnification provided for in this Article X
is unavailable to an Indemnified Party in respect of any Expense or Loss arising
out of or related to information contained in the Registration Statement, the
Information Statement or the Offering Memorandum, then the Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Expense or Loss in
such proportion as is appropriate to reflect the relative fault of the Chaparral
Indemnified Parties, on the one hand, or the TXI Indemnified Parties, on the
other hand, in connection with the statements or omissions that resulted in such
Expense or Loss. The relative fault of any Chaparral Indemnified Party, on the
one hand, and of any TXI Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission of a
material fact relates to information supplied by the Chaparral Business or a
Chaparral Indemnified Party, on the one hand, or by the Retained Business or a
TXI Indemnified Party, on the other hand.

 

SECTION 10.9 Remedies Cumulative. The remedies provided in this Article X shall
be cumulative and, subject to the provisions of Article XI, shall not preclude
assertion by an Indemnified Party of any other rights or the seeking of any and
all other remedies against any Indemnifying Party.

 

34



--------------------------------------------------------------------------------

SECTION 10.10 Survival. All covenants and agreements of the Parties contained in
this Agreement, including those relating to indemnification, shall survive the
Distribution Date indefinitely, unless a specific survival or other applicable
period is expressly set forth herein.

 

ARTICLE XI

DISPUTE RESOLUTION

 

SECTION 11.1 Escalation and Mediation.

 

(a) The Parties agree to use commercially reasonable efforts to resolve
expeditiously any dispute, controversy or claim between them with respect to the
matters covered hereby that may arise from time to time on a mutually acceptable
negotiated basis. In furtherance of the foregoing, any Party involved in a
dispute, controversy or claim may deliver a notice (an “Escalation Notice”)
demanding an in-person meeting involving representatives of the Parties at a
senior level of management of the Parties. A copy of any such Escalation Notice
shall be given to the General Counsel, or like officer or official, of each
Party involved in the dispute, controversy or claim (which copy shall state that
it is an Escalation Notice pursuant to this Agreement). Any agenda, location or
procedures for such discussions or negotiations between the Parties may be
established by the Parties from time to time; provided, however, that the
Parties shall use commercially reasonable efforts to meet within 30 days of the
Escalation Notice.

 

(b) The Parties may agree to retain a mediator, acceptable to both Parties, to
aid the Parties in their discussions and negotiations by informally providing
advice to the Parties. Any opinion expressed by the mediator shall be strictly
advisory and shall not be binding on the Parties, nor shall any opinion
expressed by the mediator be admissible in any action or proceeding. The
mediator shall be selected by the Party that did not deliver the applicable
Escalation Notice from the list of individuals to be supplied to the Parties by
the American Arbitration Association or such other entity as may be mutually
agreeable to the Parties. Costs of the mediator shall be borne equally by the
Parties involved in the matter, except that each Party shall be responsible for
its own expenses.

 

SECTION 11.2 Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties will continue to provide service and honor all other
commitments under this Agreement and each Ancillary Agreement during the course
of dispute resolution pursuant to the provisions of this Article XI with respect
to all matters not subject to such dispute, controversy or claim.

 

SECTION 11.3 Choice of Forum. Any mediation hereunder shall take place in
Dallas, Texas, unless otherwise agreed in writing by the Parties.

 

SECTION 11.4 Ability to Pursue Other Legal Remedies. For the avoidance of doubt,
nothing in this Article XI shall prevent any Party from pursuing any and all
remedies available to it in connection with a dispute relating to this Agreement
or any of the Ancillary Agreements.

 

ARTICLE XII

ACCESS TO INFORMATION AND SERVICES

 

SECTION 12.1 Agreement for Exchange of Information.

 

(a) At all times from and after the Distribution Date for a period of seven
years, as soon as reasonably practicable after written request: (i) the TXI
Parties shall afford to the Chaparral Parties and their authorized accountants,
counsel and other designated representatives reasonable access during normal
business hours, at Chaparral’s expense and provide copies of, all records,
books, contracts, instruments, data, documents and other information
(collectively, “Information”) in the possession or under the control of the TXI
Parties immediately following the Distribution Date

 

35



--------------------------------------------------------------------------------

that relates to Chaparral, the Chaparral Business, the Chaparral Business
Employees or tax returns required to be filed by Chaparral; and (ii) the
Chaparral Parties shall afford to the TXI Parties and their authorized
accountants, counsel and other designated representatives reasonable access
during normal business hours to, or, at TXI’s expense, provide copies of, all
Information in the possession or under the control of the Chaparral Parties
immediately following the Distribution Date that relates to TXI, the Retained
Business, the employees of TXI or tax returns required to be filed by TXI;
provided, however, that in the event that either Party determines that any such
provision of or access to Information could violate any law or agreement or
waive any attorney-client privilege, the Parties shall take all reasonable
measures to permit the compliance with such obligations in a manner that avoids
any such harm or consequence.

 

(b) Either Party may request Information under Section 12.1(a): (i) to comply
with reporting, disclosure, filing or other requirements imposed on the
requesting party (including under applicable securities or tax laws) by a
Governmental Authority having jurisdiction over the requesting party, (ii) for
use in any other judicial, regulatory, administrative, tax or other proceeding
or in order to satisfy audit, accounting, claims defense, regulatory filings,
litigation, tax or other similar requirements, (iii) for use in compensation,
benefit or welfare plan administration or other bona fide business purposes or
(iv) to comply with its obligations under this Agreement or any Ancillary
Agreement.

 

SECTION 12.2 Ownership of Information. Any Information owned by one Party that
is provided to a requesting Party pursuant to Section 12.1 shall be deemed to
remain the property of the providing Party. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed to grant or
confer rights of license or otherwise in any such Information.

 

SECTION 12.3 Compensation for Providing Information. The Party requesting
Information agrees to reimburse the providing Party for the reasonable costs, if
any, of creating, gathering and copying such Information, to the extent that
such costs are incurred for the benefit of the requesting Party. Except as
otherwise specifically provided in this Agreement, such costs shall be computed
in accordance with the providing Party’s standard methodology and procedures.

 

SECTION 12.4 Retention of Records. To facilitate the possible exchange of
Information pursuant to this Article XII after the Distribution Date, the
Parties agree to use commercially reasonable efforts to retain all Information
in their respective possession or control on the Distribution Date in accordance
with the policies and procedures of TXI as in effect on the Distribution Date or
such other procedures as may reasonably be adopted by the applicable Party after
the Distribution Date. No party will destroy, or permit any of its Subsidiaries
or Affiliates to destroy, any Information that the other Party may have the
right to obtain pursuant to this Agreement prior to the seventh anniversary of
the date hereof, and thereafter without first using commercially reasonable
efforts to notify the other Party of the proposed destruction and giving the
other Party the opportunity to take possession of such Information prior to such
destruction; provided, however, that in the case of any Information relating to
taxes, the provisions of the Tax Sharing Agreement shall apply.

 

SECTION 12.5 Limitation of Liability. No Party shall have any Liability to the
other Party (i) if any Information exchanged or provided pursuant to this
Agreement that is an estimate or forecast, or that is based on an estimate or
forecast, is found to be inaccurate, in the absence of gross negligence or
willful misconduct by the Party providing such Information, or (ii) if any
Information is destroyed after commercially reasonable efforts to comply with
the provisions of Section 12.4.

 

SECTION 12.6 Production of Witnesses. At all times from and after the
Distribution Date, each Party shall use commercially reasonable efforts to make
available to the other Party (without cost other than reimbursement of actual
out-of-pocket expenses to, and upon prior written request of, the other Party)
its directors, officers, employees and agents as witnesses to the extent that
the same may reasonably be required by the other Party in connection with any
legal, administrative or other proceeding in which the requesting Party may from
time to time be involved with respect to the Chaparral Business, the Retained
Business or any transactions contemplated hereby.

 

36



--------------------------------------------------------------------------------

SECTION 12.7 Confidentiality.

 

(a) From and after the Distribution Date, each of TXI and Chaparral shall hold,
and shall cause their respective Subsidiaries, Affiliates, directors, officers,
employees, agents, consultants, advisors and other representatives to hold, in
strict confidence, with at least the same degree of care that applies to TXI’s
confidential and proprietary information pursuant to policies in effect as of
the Distribution Date or such other procedures as may reasonably be adopted by
the applicable Party after the Distribution Date, all non-public information
concerning or belonging to the other Party or any of its Subsidiaries or
Affiliates obtained by it prior to the Distribution Date, accessed by it
pursuant to Section 12.1, or furnished to it by the other Party or any of its
Subsidiaries or Affiliates pursuant to this Agreement or any agreement or
document contemplated hereby, including, without limitation, any trade secrets,
technology, know-how and other non-public, proprietary intellectual property
rights licensed pursuant to the Intellectual Property License Agreements and
shall not release or disclose such information to any other Person, except their
representatives, who shall be bound by the provisions of this Section 12.7;
provided, however, that TXI and Chaparral and their Subsidiaries, Affiliates,
respective directors, officers, employees, agents, consultants, advisors and
other representatives may disclose such information if, and only to the extent
that, (i) a disclosure of such information is compelled by judicial or
administrative process or, in the opinion of such Party’s counsel, by other
requirements of law (in which case the disclosing Party will provide, to the
extent practicable under the circumstances, advance written notice to the other
Party of its intent to make such disclosure), or (ii) such Party can show that
such information (A) is published or is or otherwise becomes available to the
general public or is in the public domain without breach of this Agreement; (B)
has been furnished or made known to the recipient without any obligation to keep
it confidential by a third party under circumstances which are not known to the
recipient to involve a breach of the third party’s obligations to a Party
hereto; (C) was developed independently of information furnished to the
recipient under this Agreement; or (D) in the case of information furnished
after the Distribution Date, was not known to the recipient at the time of the
Distribution but became known to the recipient prior to the time of receipt
thereof from the other Party.

 

(b) Each Party acknowledges that the other Party would not have an adequate
remedy at law for the breach by the acknowledging Party of any one or more of
the covenants contained in this Section 12.7 and agrees that, in the event of
such breach, the other Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 12.7 and to enforce specifically the terms and provisions of this
Section. Notwithstanding any other Section hereof, the provisions of this
Section 12.7 shall survive the Distribution Date indefinitely.

 

SECTION 12.8 Privileged Matters.

 

(a) Each of TXI and Chaparral agrees to maintain, preserve and assert all
privileges, including, without limitation, privileges arising under or relating
to the attorney-client relationship (which shall include without limitation the
attorney-client and work product privileges), not heretofore waived, that relate
to the Chaparral Business, the Retained Business, the Assumed Liabilities, the
Retained Liabilities, the Transferred Assets and the Retained Assets for any
period prior to the Distribution Date (“Privilege” or “Privileges”). Each Party
acknowledges and agrees that any costs associated with asserting any Privilege
shall be borne by the Party requesting that such privilege be asserted. Each
Party agrees that it shall not waive any Privilege that could be asserted under
applicable law without the prior written consent of the other Party. The rights
and obligations created by this Section 12.8 shall apply to all information as
to which, but for the Distribution, either Party would have been entitled to
assert or did assert the protection of a Privilege (“Privileged Information”),
including without limitation, (i) any and all information

 

37



--------------------------------------------------------------------------------

generated prior to the Distribution Date but which, after the Distribution, is
in the possession of either Party; and (ii) all information generated, received
or arising after the Distribution Date that refers to or relates to Privileged
Information generated, received or arising prior to the Distribution Date.

 

(b) Upon receipt by either Party of any subpoena, discovery or other request
that may call for the production or disclosure of Privileged Information or if
either Party obtains knowledge that any current or former employee of a TXI
Party or a Chaparral Party has received any subpoena, discovery or other request
that may call for the production or disclosure of Privileged Information, such
Party shall notify promptly the other Party of the existence of the request and
shall provide the other Party a reasonable opportunity to review the information
and to assert any rights it may have under this Section 12.8 or otherwise to
prevent the production or disclosure of Privileged Information. Each Party
agrees that it will not produce or disclose any information that may be covered
by a Privilege under this Section 12.8 unless (i) the other Party has provided
its written consent to such production or disclosure (which consent shall not be
unreasonably withheld), or (ii) a court of competent jurisdiction has entered a
final, nonappealable order finding that the information is not entitled to
protection under any applicable Privilege.

 

(c) TXI’s transfer of books and records and other information to Chaparral, and
TXI’s agreement to permit Chaparral to possess Privileged Information existing
or generated prior to the Distribution Date, are made in reliance on Chaparral’s
agreement, as set forth in Sections 12.7 and 12.8, to maintain the
confidentiality of Privileged Information and to assert and maintain all
applicable Privileges. The access to information being granted pursuant to
Section 12.1, the agreement to provide witnesses and individuals pursuant to
Section 12.6 and the transfer of Privileged Information to Chaparral pursuant to
this Agreement shall not be deemed a waiver of any Privilege that has been or
may be asserted under this Section 12.8 or otherwise. Nothing in this Agreement
shall operate to reduce, minimize or condition the rights granted to TXI in, or
the obligations imposed upon Chaparral by, this Section 12.8.

 

ARTICLE XIII

MISCELLANEOUS

 

SECTION 13.1 Entire Agreement. This Agreement and the Ancillary Agreements,
including the Schedules and Exhibits referred to herein and therein and the
documents delivered pursuant hereto and thereto, constitute the entire agreement
between the Parties with respect to the subject matter contained herein or
therein, and supersede all prior agreements, negotiations, discussions,
understandings, writings and commitments between the Parties with respect to
such subject matter.

 

SECTION 13.2 Choice of Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the substantive laws of the State of
Texas and the federal laws of the United States of America applicable therein,
as though all acts and omissions related hereto occurred in Texas.

 

SECTION 13.3 Amendment. Prior to the Distribution Date, this Agreement and the
Ancillary Agreements may be amended or supplemented by TXI in its sole
discretion. After the Distribution Date, this Agreement and the Ancillary
Agreements shall not be amended or supplemented except by a written instrument
signed by an authorized representative of each of the Parties.

 

SECTION 13.4 Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the Party or Parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to any Party, it is in writing signed
by an authorized representative of such Party. The failure of any Party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, or in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

 

38



--------------------------------------------------------------------------------

SECTION 13.5 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such a manner as to be effective and valid under applicable
law, but in case any one or more of the provisions contained herein shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

 

SECTION 13.6 Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by and delivered to each
of the Parties.

 

SECTION 13.7 Successors and Assigns. This Agreement and each Ancillary Agreement
shall be binding upon and inure to the benefit of the Parties hereto and
thereto, respectively, and their successors and permitted assigns; provided,
however, that the rights of either Party under this Agreement and each Ancillary
Agreement shall not be assignable by such Party without the prior written
consent of the other Party. The successors and permitted assigns hereunder shall
include, without limitation, any permitted assignee as well as the successors in
interest to such permitted assignee (whether by merger, liquidation (including
successive mergers or liquidations) or otherwise).

 

SECTION 13.8 Third Party Beneficiaries. Except to the extent otherwise provided
in Article X or in any Ancillary Agreement, the provisions of this Agreement and
each Ancillary Agreement are solely for the benefit of the Parties and their
respective Affiliates, successors and permitted assigns and shall not confer
upon any third Person any remedy, claim, Liability, reimbursement or other right
in excess of those existing without reference to this Agreement or any Ancillary
Agreement. Nothing in this Agreement or any Ancillary Agreement shall obligate
TXI or Chaparral to assist any Chaparral Business Employee to enforce any rights
such employee may have with respect to any of the employee benefits described in
this Agreement.

 

SECTION 13.9 Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed given or delivered (i) when delivered personally, (ii) if transmitted by
facsimile when confirmation of transmission is received, (iii) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third business day after mailing or (iv) if sent by private courier when
received; and shall be addressed as follows:

 

If to TXI, to:

 

TXI Industries, Inc.

1341 W. Mockingbird Lane

Dallas, Texas 75247

Attention: General Counsel

Facsimile: 972/647-3320

 

If to Chaparral, to:

 

Chaparral Steel Company

300 Ward Road

Midlothian, Texas 76065

Attention: General Counsel

Facsimile: 972/775-1930

 

39



--------------------------------------------------------------------------------

or to such other address as such Party may indicate by a notice delivered to the
other Party.

 

SECTION 13.10 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

 

SECTION 13.11 No Public Announcement. Neither TXI nor Chaparral shall, without
the approval of the other, make any press release or other public announcement
concerning the transactions contemplated by this Agreement, except as and to the
extent that any such Party shall be so obligated by law or the rules of any
stock exchange or quotation system, in which case the other Party shall be
advised and the Parties shall use commercially reasonable efforts to cause a
mutually agreeable release or announcement to be issued; provided, however, that
the foregoing shall not preclude communications or disclosures necessary to
implement the provisions of this Agreement or to comply with the accounting and
SEC disclosure obligations or the rules of any stock exchange.

 

SECTION 13.12 Termination. Notwithstanding any provisions hereof, this Agreement
may be terminated and the Distribution abandoned at any time prior to the
Distribution Date by and in the sole discretion of the Board of Directors of TXI
without the prior approval of any Person. In the event of such termination, this
Agreement shall forthwith become void and no Party shall have any Liability to
any Person by reason of this Agreement.

 

SECTION 13.13 Limitation of Liability. In no event shall any TXI Party be liable
to any Chaparral Party or any Chaparral Party be liable to any TXI Party for any
special, consequential, indirect, incidental or punitive damages or lost
profits, however caused and on any theory of liability (including negligence)
arising in any way out of this Agreement, whether or not such party has been
advised of the possibility of such damages; provided, however, that the
foregoing limitations shall not limit each Party’s indemnification obligations
for Liabilities to third parties as set forth in Article X.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date first above written.

 

TEXAS INDUSTRIES, INC.

By

 

/s/ Mel G. Brekhus

--------------------------------------------------------------------------------

Name:

 

Mel G. Brekhus

Title:

 

President and Chief Executive Officer

CHAPARRAL STEEL COMPANY

By

 

/s/ J. Celtyn Hughes

--------------------------------------------------------------------------------

Name:

 

J. Celtyn Hughes

Title:

 

Vice President and Chief Financial Officer

 

41